Exhibit 10.3

 

LOGO [g829755img001.jpg]

 

CLIFFORD CHANCE

DEUTSCHLAND LLP

Execution Copy

ZELLSTOFF STENDAL GMBH

as Borrower

UNICREDIT BANK AG

as Bookrunner and Mandated Lead Arranger, Agent, Security Agent

and an Original Lender

CREDIT SUISSE AG, LONDON BRANCH

as an Original Lender

ROYAL BANK OF CANADA

as an Original Lender

BARCLAYS BANK PLC

as an Original Lender

 

 

REVOLVING

CREDIT FACILITY AGREEMENT

IN THE AMOUNT OF

EUR 75,000,000

 

 

CLIFFORD CHANCE DEUTSCHLAND LLP IS A LIMITED LIABILITY PARTNERSHIP WITH
REGISTERED OFFICE AT 10 UPPER BANK STREET, LONDON E14 5JJ, REGISTERED IN ENGLAND
AND WALES UNDER OC393460. A BRANCH OFFICE OF THE PARTNERSHIP IS REGISTERED IN
THE PARTNERSHIP REGISTER AT FRANKFURT AM MAIN LOCAL COURT UNDER PR 2189.



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

  

Definitions and Interpretation

     3  

2.

  

The Facility

     23  

3.

  

Purpose

     23  

4.

  

Conditions Precedent

     24  

5.

  

Utilisation - Loans

     25  

6.

  

Utilisation - Bank Guarantees

     26  

7.

  

Bank Guarantees

     28  

8.

  

Repayment

     31  

9.

  

Prepayment and Cancellation

     31  

10.

  

Interest

     34  

11.

  

Interest Periods

     35  

12.

  

Changes to the Calculation of Interest

     35  

13.

  

Fees

     37  

14.

  

Tax Gross Up and Indemnities

     38  

15.

  

Increased Costs

     43  

16.

  

Other Indemnities

     44  

17.

  

Mitigation by the Lenders

     45  

18.

  

Costs and Expenses

     45  

19.

  

Representations

     47  

20.

  

Information Undertakings

     50  

21.

  

Financial Covenants

     55  

22.

  

General Undertakings

     57  

23.

  

Events of Default

     62  

24.

  

Changes to the Lenders

     68  

25.

  

Confidentiality

     72  

26.

  

Changes to the Borrower

     72  

27.

  

Role of the Agent, the Arranger, any Issuing Bank and others

     73  

28.

  

Conduct of Business by the Finance Parties

     83  

29.

  

Sharing among the Finance Parties

     84  

30.

  

Payment Mechanics

     86  

31.

  

Set-off

     88  

32.

  

Notices

     88  

33.

  

Calculations and Certificates

     90  

34.

  

Partial Invalidity

     91  

 

- i -



--------------------------------------------------------------------------------

35.

  

Remedies and Waivers

     91  

36.

  

Amendments and Waivers

     91  

37.

  

Conclusion of this Agreement (Vertragsschluss)

     92  

38.

  

Statute of Limitations (Verjährung)

     93  

39.

  

Governing law

     94  

40.

  

Jurisdiction

     94  

Schedule 1 The Original Lenders

     95  

Schedule 2 Conditions Precedent

     96  

Schedule 3 Utilisation Request

     99  

Schedule 4 Form of Assignment and Assumption Certificate

     100  

Schedule 5 Form of Compliance Certificate

     103  

Schedule 6 Existing Security

     104  

Schedule 7 Existing Indebtedness of ZSG Group

     105  

Schedule 8 Timetables

     106  

Schedule 9 Insurances

     107  

Schedule 10 Form of Interest Payment Notice

     108  

Schedule 11 Shareholder Loan Agreements

     109  

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 25 November 2014

BETWEEN:

 

(1)

ZELLSTOFF STENDAL GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated, organised and validly existing under the
laws of the Federal Republic of Germany, having its office at Goldbecker Strasse
1, 39596 Arneburg, Federal Republic of Germany and registered in the commercial
register (Handelsregister) of the local court (Amtsgericht) of Stendal, number
HRB 2446 (the “Borrower”);

 

(2)

UNICREDIT BANK AG, a stock corporation (Aktiengesellschaft) incorporated,
organised and validly existing under the laws of the Federal Republic of
Germany, having its office at Arabellastrasse 14, 81925 Munich, Federal Republic
of Germany and registered in the commercial register (Handelsregister) of the
local court (Amtsgericht) of Munich, number HRB 42148 as bookrunner and mandated
lead arranger (the “Arranger”);

 

(3)

UNICREDIT BANK AG (the “Agent” and “Security Agent”);

 

(4)

UNICREDIT BANK AG (an “Original Lender”);

 

(5)

CREDIT SUISSE AG, LONDON BRANCH, having its office at One Cabot Square, London
E14 4QJ (an “Original Lender”);

 

(6)

ROYAL BANK OF CANADA, having its office at Riverbank House, 2 Swan Lane, London,
EC4R 3BF (an “Original Lender”); and

 

(7)

BARCLAYS BANK PLC, having its office at 5 The North Colonnade, Canary Wharf,
London E14 4BB, United Kingdom (an “Original Lender”)

(the entities under (4) to (7) are collectively referred to as the “Original
Lenders” and together with the entities under (1) to (3) as the “Parties”).

WHEREAS

 

(A)

The Borrower operates a 660,000 tonnes per annum bleached softwood kraft pulp
mill located in Arneburg, Saxony-Anhalt, Federal Republic of Germany (the
“Project”). In order to finance the Project, the Borrower entered into a EUR
827,950,000 facility agreement dated 26 August 2002 (as amended) (the “Pulp Mill
Facility Agreement”) and a EUR 17,000,000 facility agreement dated 19 January
2012 (as amended) (the “Blue Mill Facility Agreement” and together with the Pulp
Mill Facility Agreement the “Existing Facility Agreements”).

 

(B)

Mercer International Inc. the ultimate parent of the Borrower intends to issue
and sell off two bonds: a high yield note of approximately USD 400,000,000 and a
high yield note of approximately USD 250,000,000 (the “Note Issue”). Certain
funds generated by the Note Issue shall be made available to the Borrower by way
of various shareholder loans granted by Mercer International Inc., directly or
indirectly through its affiliates (the “Shareholder Contribution”).

 

- 1 -



--------------------------------------------------------------------------------

(C)

The Borrower intends to repay the loans granted under the Existing Facility
Agreements and to partly fund the required amount through (i) the Shareholder
Contribution, (ii) the cash available to the Borrower (the “Cash Contribution”)
including any funds standing to the credit of its account denominated “Debt
Service Reserve Account” (the “DSRA Funds”) and (iii) a draw-down under the
Facility (as defined below) of not more than EUR 37,500,000 (the “Refinancing”).

 

(D)

The Parties agree that this Agreement shall be conditional and only become
legally effective upon the transfer of the Cash Contribution and the Shareholder
Contribution to the Refinancing Account (as defined below) and confirmation from
the Agent that all conditions precedent as set out in Schedule 2 (Conditions
Precedent) have been satisfied. Nevertheless, the Borrower shall be entitled to
submit a Utilisation Request (as defined below) prior to the Effective Date (as
defined below) in order to give the Original Lenders sufficient time to prepare
a disbursement of the funds on the Effective Date. However, for the avoidance of
doubt, the Utilisation Request itself will only become legally effective on the
Effective Date.

IT IS AGREED as follows:

 

- 2 -



--------------------------------------------------------------------------------

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Assignment and Assumption Certificate” means a certificate substantially in the
form set out in Schedule 4 (Form of Assignment and Assumption Certificate) or
any other form agreed between the Agent and the Borrower.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the Effective Date and
including the date falling one month before the Termination Date.

“Available Commitment” means a Lender’s Commitment minus:

 

  (a)

the amount of its participation in any outstanding and not repaid Utilisations;
and

 

  (b)

in relation to any proposed Utilisation, the amount of its participation in any
Utilisation that are due to be made on or before the proposed Utilisation Date,
other than that Lender’s participation in any Utilisation that are due to be
repaid or prepaid on or before the proposed Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Bank Guarantee” means a Bank Guarantee (selbstschuldnerische Bürgschaft) or any
other form of guarantee or letter of credit in a form agreed by any Issuing
Bank, the Borrower and the Agent.

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Utilisation or Unpaid Sum
to the last day of the current Interest Period in respect of that Utilisation or
Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period;

exceeds:

 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 

- 3 -



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Munich and in relation to any date for
payment or purchase of euro any TARGET Day.

“Calculation Date” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Change of Control” means if:

 

  (a)

the Ultimate Parent ceases (directly or indirectly) to Control the Borrower;

 

  (b)

any other person or group of persons acting in concert (other than the Ultimate
Parent) gains direct or indirect Control of the Borrower.

For the purposes of this definition, “acting in concert” means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition of shares or partnership
interests in a person, either directly or indirectly, to obtain or consolidate
Control of such person.

“Code” means the US Internal Revenue Code of 1986.

“Commitment” means:

 

  (a)

in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Schedule 1 (The Original Lenders) and the amount of any
other Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate).

“Control” means the direct or indirect power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

 

  (a)

cast, or control the casting of, more than 50 per cent. of the maximum number of
votes that might be cast at a general meeting of such body corporate or another
entity; or

 

  (b)

appoint or remove all, or the majority, of the partners, directors, management
board members, or other equivalent officers of such body corporate; and

the holding of more than 50 per cent. of the issued share capital of such body
corporate or holding the post of managing partner of a limited partnership or
legal partnership (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital) and “Controlled” shall be construed accordingly.

 

- 4 -



--------------------------------------------------------------------------------

“Current Assets” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Current Liabilities” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Current Ratio” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“EBITDA” has the meaning ascribed to it in Clause 21.1 (Financial definitions).

“Effective Date” means the date on which the conditions precedent as set out in
Clause 4.1.1 have been fulfilled.

“Environment” means all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below ground, such as soil-vapor), water (including ground and surface
water, coastal or inland waters, acquifers, leachates, pipes, drains and sewers)
and land (including buildings and other structures in, on or under it and any
surface and sub-surface soil).

“Environmental Claim” means any claim by any person:

 

  (a)

in respect of any loss or liability suffered or incurred by that person as a
result of or in connection with any violation of Environmental Law; or

 

  (b)

that arises as a result of or in connection with Environmental Contamination and
that could give rise to any remedy or penalty (whether interim or final) that
may be enforced or assessed by private or public legal action or administrative
order or proceedings.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a)

any release, discharge, emission, leakage or spillage of any dangerous substance
at or from any site owned, leased, occupied or used by the Borrower into any
part of the Environment; or

 

  (b)

any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by the Borrower which is directly or indirectly caused by or
attributable to any dangerous substance; or

 

  (c)

any other pollution of the Environment;

other than those in compliance with Environmental Law or any Environmental
Licence in effect at the time of occurrence or incidence, as the case may be.

 

- 5 -



--------------------------------------------------------------------------------

“Environmental Law” means all regulations applicable in Germany, agreements with
the authorities and the like having legal effect in Germany concerning the
protection of, or the prevention of damage to, human health, the Environment,
the conditions of the work place or Environmental Contamination or the provision
of remedies in relation to harm or damage to the Environment.

“Environmental Licence” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of the Borrower conducted on or from any site
owned, leased, occupied or used by it.

“EU Restricted Person” means a person that is (i) listed on, or owned or
controlled (directly or indirectly) by a person listed on any EU Sanctions List;
(ii) located in, incorporated under the laws of, or owned or controlled
(directly or indirectly) by, or acting on behalf of, a person located in or
organised under the laws of a country or territory that is the target of
country-wide EU Sanctions; or (iii) otherwise a target of EU Sanctions.

“EU Sanctions” means any economic sanctions laws, regulations, embargoes, local
applicable sanctions or restrictive measures administered, enacted or enforced
by: (i) the United Nations; (ii) the European Union; or (iii) the respective
governmental institutions and agencies of any of the European Union (together
“EU Sanctions Authorities”).

“EU Sanctions List” means any list of persons which are designated the target of
sanctions, issued or maintained or made public by any of the EU Sanctions
Authorities.

“EURIBOR” means, in relation to any Loan in euro:

 

  (a)

the applicable Screen Rate;

 

  (b)

(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

 

  (c)

if:

 

  (i)

no Screen Rate is available for the Interest Period of that Loan; and

 

  (ii)

it is not possible to calculate an Interpolated Screen Rate for that Loan,

the Reference Bank Rate,

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for euro and for a period equal in length to the Interest Period
of that Loan and, if that rate is less than zero, EURIBOR shall be deemed to be
zero.

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

 

- 6 -



--------------------------------------------------------------------------------

“Existing Bank Guarantees” means the two bank guarantees granted to the Borrower
by UniCredit Bank AG in the amount of (i) EUR 400,000, dated 21 February 2014
and (ii) EUR 2,092,860, dated 11 December 2012.

“Existing Indebtedness” means the indebtedness of the Borrower pursuant to the
Existing Facility Agreements as well as any other indebtedness as listed in
Schedule 7 (Existing Indebtedness).

“Existing Security” means the Security of the Borrower for the Existing
Indebtedness and as otherwise set out in Schedule 6 (Existing Security).

“Expiry Date” means, in relation to any Bank Guarantee, the date on which the
maximum aggregate liability under that Bank Guarantee is to be reduced to zero.

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five (5) Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

“FATCA” means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations;

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

  (b)

in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

 

  (c)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

 

- 7 -



--------------------------------------------------------------------------------

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the Effective Date.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“Fee Letter” means any letter dated on or about the date of this Agreement
between the Arranger and the Borrower or the Agent and the Borrower or any
Issuing Bank and the Borrower setting out any of the fees referred to in Clause
13 (Fees).

“Finance Document” means:

 

  (a)

this Agreement;

 

  (b)

an Assignment and Assumption Certificate;

 

  (c)

a Bank Guarantee;

 

  (d)

each Fee Letter;

 

  (e)

the Hedging Agreement;

 

  (f)

each Security Document;

 

  (g)

the Security Pooling Agreement;

 

  (h)

the Shareholders’ Undertaking Agreement; and

 

  (i)

any other document agreed to be a “Finance Document” by both the Agent and the
Borrower.

“Finance Party” means the Agent, the Arranger, the Security Agent, any Issuing
Bank, the Hedging Bank or a Lender.

“Financial Indebtedness” means (without duplication) any indebtedness (excluding
accrued expenses and trade payables) for or in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any amount raised by acceptance under any acceptance credit facility;

 

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US-GAAP, be treated as a capital lease;

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

- 8 -



--------------------------------------------------------------------------------

  (f)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction that amount) shall be taken into account);

 

  (g)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary bank guarantee or any other instrument issued by a bank
or financial institution; and

 

  (h)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (g) above.

“Financial Model” means the financial model agreed between the Parties on or
about the date of this Agreement, as amended from time to time according to the
provisions of this Agreement.

“GAAP” means generally accepted accounting principles in the Federal Republic of
Germany.

“Hedging Agreement” means the interest rate swap dated 27 August 2002 as
confirmed by the interest rate swap confirmation dated 27 August 2002 entered
into under the Hedging Master Agreement.

“Hedging Bank” means UniCredit Bank AG.

“Hedging Master Agreement” means the Master Agreement for Financial Derivatives
Transactions (Rahmenvertrag für Finanztermingeschäfte) dated 26 August 2002 (as
amended by an additional agreement (Ergänzungsvereinbarung) dated
20 October 2009) and entered into between the Borrower and the Hedging Bank.

“Hedge Security Account” means the account with the IBAN DE46700202700015528043.

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

“Insurances” means any and all of the contracts of insurance and reinsurance
that the Borrower is required to procure and maintain as set out in Schedule 9
(Insurances).

“Interest Cover Ratio” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Interest Expense” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Interest Payment Notice” means the notice to the Agent substantially in the
form set out in Schedule 10 (Form of Interest Payment Notice) to this Agreement.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).

 

- 9 -



--------------------------------------------------------------------------------

“Interest Receivable” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Interpolated Screen Rate” means, in relation to EURIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time on the Quotation Day for the currency of that
Loan.

“Issuing Bank” means each Lender who has accepted a Utilisation Request for a
Utilisation by way of Bank Guarantee.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
(limited or otherwise) or any other entity.

“Lender” means:

 

  (a)

any Original Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 24 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Leverage Ratio” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 65% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 65% of the Total Commitments immediately
prior to the reduction).

“Margin” means 3.50 per cent. per annum.

 

- 10 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means an event, occurrence or condition which has
materially impaired or which will materially impair (as compared with the
situation which would have prevailed but for such event, occurrence or
condition):

 

  (a)

the business, operation, property and financial condition of the Borrower taken
as a whole and as a result, the ability of the Borrower to perform any of its
obligations under the Finance Documents; or

 

  (b)

the validity or enforceability of the Finance Documents.

“Minimum Liquidity” means the aggregate of the Available Facility and
Unencumbered Cash being at least EUR 20,000,000.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

The above rules will only apply to the last Month of any period.

“Net Debt” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“New Lender” has the meaning given to that term in Clause 24 (Changes to the
Lenders).

“Non-EU Restricted Person” means a person that is (i) listed on, or owned or
controlled (directly or indirectly) by a person listed on any Non-EU Sanctions
List; (ii) located in, incorporated under the laws of, or owned or controlled
(directly or indirectly) by, or acting on behalf of, a person located in or
organised under the laws of a country or territory that is the target of
country-wide Non-EU Sanctions; or (iii) otherwise a target of Non-EU Sanctions:

“Non-EU Sanctions” means any economic sanctions laws, regulations, embargoes,
local applicable sanctions or restrictive measures administered, enacted or
enforced by: (i) the United States government; (ii) the United Kingdom; or
(iii) the respective governmental institutions and agencies of any of the
foregoing, including without limitations, OFAC, the United States Department of
State, and Her Majesty’s Treasury (together “Non-EU Sanctions Authorities”).

“Non-EU Sanctions List” means the “Specially Designated Nationals and Blocked
Persons” list issued by OFAC, the Consolidated List of Financial Sanctions
Targets issued by Her Majesty’s Treasury, or any similar list issued or
maintained or made public by any of the Non-EU Sanctions Authorities.

“Obligations” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

 

- 11 -



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Financial Statements” means the audited financial statements in
respect of the Borrower, SP Holding and the Ultimate Parent for the period ended
31 December 2013.

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Encumbrances” means with respect to the ZSG Group:

 

  (a)

any Existing Security;

 

  (b)

any lien arising by operation of law or in the ordinary course of business;

 

  (c)

any Security arising out of conditional sale, any retention of title agreement
or similar agreements entered into in the ordinary course of business;

 

  (d)

any Security over assets in connection with lease agreements entered into in
connection with a rail car financing replacing existing rail car rental
contracts having an aggregate contract value of EUR 23,000,000 at any time;

 

  (e)

any Security over assets in connection with any new lease agreements having an
aggregate contract value of EUR 5,000,000 at any time;

 

  (f)

any Security over assets in connection with capital lease agreements whether
with existing and/or new lessors, institutions or lease providers, replacing,
amending or restating operating leases in effect at the date of this Agreement
having an aggregate contract value of EUR 20,000,000 at any time;

 

  (g)

any Transaction Security;

 

  (h)

any Security securing the Hedging Agreement;

 

  (i)

any Security securing the Existing Bank Guarantees;

 

  (j)

any liens arising as a result of litigation or legal proceedings that are being
contested in good faith by appropriate proceedings;

 

  (k)

any Security securing any Financial Indebtedness permitted in accordance with
paragraph (f) of the definition of Permitted Indebtedness.

“Permitted Indebtedness” means with respect to the ZSG Group any:

 

  (a)

Existing Indebtedness set out in Schedule 7 (Existing Indebtedness);

 

  (b)

Existing Bank Guarantees;

 

- 12 -



--------------------------------------------------------------------------------

  (c)

Financial Indebtedness incurred under, or as expressly permitted by, the
Transaction Documents;

 

  (d)

Financial Indebtedness incurred under the hedging transactions contemplated by
and documented by the Hedging Agreement;

 

  (e)

Financial Indebtedness incurred as Subordinated Liabilities by the Borrower,
which is legally and structurally subordinated to any liabilities (including
contingent liabilities) of the Borrower under the Finance Documents in
accordance with the Shareholders’ Undertaking Agreement;

 

  (f)

Financial Indebtedness and any other interest bearing indebtedness incurred by
the ZSG Group in the ordinary course of business the principal amount of which
does in aggregate not exceed EUR 5,000,000 (or the equivalent in any other
currency) at any time;

 

  (g)

Financial Indebtedness incurred under any new lease agreements having an
aggregate contract value of EUR 5,000,000;

 

  (h)

Financial Indebtedness incurred under any lease agreements entered into in
connection with a rail car financing replacing existing rail car rental
contracts having an aggregate contract value of EUR 23,000,000 at any time;

 

  (i)

Financial Indebtedness incurred in connection with capital lease agreements
whether with existing and/or new lessors, institutions or lease providers,
replacing, amending or restating operating leases in effect at the date of this
Agreement having an aggregate contract value of EUR 20,000,000 at any time;

 

  (j)

other Financial Indebtedness permitted by the Majority Lenders from time to
time.

“Permitted Transaction” means:

 

  (a)

the Refinancing;

 

  (b)

the incurrence of Permitted Indebtedness and the granting of Permitted
Encumbrances;

 

  (c)

transactions (other than the granting or creation of Security or the incurring
or permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of business (including with respect to related parties or affiliates on
arm’s-length basis); and

 

  (d)

any other disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security given, or other transaction arising, under the Finance
Documents or as permitted by the Majority Lenders.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two TARGET Days before the first day of that period unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).

 

- 13 -



--------------------------------------------------------------------------------

“Reduction Date” means any day on which a prepayment or cancellation in
accordance with Clause 9 (Prepayment and cancellation) is to occur.

“Reduction Instalment” means the aggregate amount to be repaid or cancelled on
any Reduction Date.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks in relation to EURIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the European interbank market in the relevant currency and
for the relevant period, were it to do so by asking for and then accepting
interbank offers for deposits in reasonable market size in that currency and for
that period.

“Reference Banks” means, in relation to EURIBOR, the principal office in Munich
of UniCredit Bank AG and of the principal offices in Frankfurt am Main of
Commerzbank AG and Deutsche Bank AG or such other banks as may be appointed by
the Agent in consultation with the Borrower.

“Refinancing Account” means the account with the IBAN DE94700202700010014281
held with UniCredit Bank AG.

“Relevant Interbank Market” means in relation to euro, the European interbank
market.

“Renewal Request” means a written notice delivered to the Agent in accordance
with Clause 6.5.4 (Renewal of a Bank Guarantee).

“Repeating Representations” means each of the representations set out in
Clause 19.2 (Status), Clause 19.3 (Binding obligations), Clause 19.4
(Non-conflict with other obligations), Clause 19.5 (Power and authority), Clause
19.6 (Validity and admissibility in evidence), Clause 19.8 (No default), Clause
19.9.3 (No misleading information), Clause 19.10 (Financial statements), Clause
19.11 (Pari passu ranking) and Clause 19.14 (Good title to assets).

“Rollover Utilisation” means one or more Utilisations:

 

  (a)

made or to be made on the same day that (i) a maturing Loan is due to be repaid
or (ii) the Borrower is obliged to pay to the Agent for any Issuing Bank the
amount of any claim under a Bank Guarantee;

 

  (b)

the aggregate amount of which is equal to or less than (i) the maturing Loan or
(ii) the claim under the Bank Guarantee;

 

  (c)

in the same currency as (i) the maturing Loan or (ii) the claim under the Bank
Guarantee; and

 

  (d)

made or to be made to the Borrower for the purpose of (i) refinancing a maturing
Loan or (ii) satisfying the obligations of the Borrower to pay the amount of a
claim under the Bank Guarantee to the Agent for any Issuing Bank.

 

- 14 -



--------------------------------------------------------------------------------

“Screen Rate” means in relation to EURIBOR, the euro interbank offered rate
administered by the Banking Federation of the European Union (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page EURIBOR01 of the Reuters screen (or any replacement Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower.

“Security” means a mortgage, charge, pledge, lien, assignment by way of
security, guarantee, parallel debt obligation or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Documents” means:

 

  (a)

German law global assignment agreement (Globalzession);

 

  (b)

German law transfer of assets by way of security (Raumsicherungsübereignung);

 

  (c)

German law pledge of bank accounts (Kontenverpfändung), excluding the
Shareholder Distribution Account; and

 

  (d)

any other document agreed to be a “Security Document” by both the Agent and the
Borrower.

“Security Pooling Agreement” means the security pooling agreement entered into
on or about the date of this Agreement between, inter alia, the Agent, the
Security Agent, the Hedging Bank, the Original Lender and the Borrower.

“Shareholder Distribution Account” means the account with the
IBAN DE61700202700005753180.

“Shareholder Loan Agreements” means each of the shareholder loan agreements
listed in Schedule 11 (Shareholder Loan Agreements) and any document agreed to
be a “Shareholder Loan Agreement” by both the Agent and the Borrower.

“Shareholder Loan” means any debt incurred by the Borrower pursuant to a
Shareholder Loan Agreement including interest and accrued interest.

“Shareholders’ Undertaking Agreement” means the shareholders’ undertaking
agreement entered into on or about the date of this Agreement between, inter
alia, the Ultimate Parent, the Security Agent, SP Holding, and the Borrower.

“Specified Time” means a time determined in accordance with Schedule 8
(Timetables).

 

- 15 -



--------------------------------------------------------------------------------

“SP Holding” means Stendal Pulp Holding GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated, organised and validly
existing under the laws of the Federal Republic of Germany having its office at
Charlottenstr. 59, 10117 Berlin, Federal Republic of Germany and registered in
the commercial register (Handelsregister) of the local court (Amtsgericht) of
Berlin (Charlottenburg), number HRB 99095.

“Subordinated Creditor” means the Ultimate Parent, SP Holding, ZPR and any other
Affiliate that provides Shareholder Loans to the Borrower and that is from time
to time party to the Shareholders’ Undertaking Agreement as a subordinated
creditor.

“Subordinated Liabilities” means any and all payment obligations whether present
or future, actual or contingent under any Shareholder Loan Agreement.

“Subsidiary” means companies which are dependent enterprises of the relevant
Holding Company, or any company in respect of which such term is used, within
the meaning of Sec. 17 German Stock Corporation Act (Aktiengesetz) and
subsidiaries within the meaning of Sec. 290 German Commercial Code
(Handelsgesetzbuch).

“Surviving Bank Guarantee” has the meaning given to it in Clause 7.2.5 (Claims
under a Bank Guarantee).

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Term” means, in relation to any Bank Guarantee, the period from its Utilisation
Date until its Expiry Date.

“Termination Date” means the earlier of

 

  (a)

31 October 2019 and

 

  (b)

the date falling one month prior to the final maturity date of such note issued
in connection with the Note Issue which has the shorter duration.

“Total Commitments” means the aggregate of the Commitments, being EUR 75,000,000
at the Effective Date.

“Transaction Documents” means the Finance Documents, the Shareholder Loan
Agreements and any other document agreed to be a “Transaction Document” by both
the Agent and the Borrower.

“Transaction Security” means the Security created or purported to be created
under or pursuant to the Security Documents or any other Finance Document.

 

- 16 -



--------------------------------------------------------------------------------

“Transfer Date” means, in relation to a transfer, the later of:

 

  (a)

the proposed Transfer Date specified in the Assignment and Assumption
Certificate; and

 

  (b)

the date on which the Agent executes the Assignment and Assumption Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Ultimate Parent” means Mercer International Inc., a corporation organised under
the laws of the State of Washington, United States of America, having an office
at Suite 1120, 700 West Pender Street, Vancouver, B.C. V6C 1G8, Canada.

“Unencumbered Cash” has the meaning ascribed to it in Clause 21.1 (Financial
definitions).

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

“US” means the United States of America.

“US-GAAP” means the generally accepted accounting principles in the US.

“US Tax Obligor” means a Borrower:

 

  (a)

which is resident for tax purposes in the US; or

 

  (b)

some or all of whose payments under the Finance Documents are from sources
within the US for US federal income tax purposes.

“Utilisation” means a Loan or a Bank Guarantee.

“Utilisation Date” means the date on which a Utilisation is made.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

“VAT” means:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“ZPR” means Zellstoff- und Papierfabrik Rosenthal GmbHm, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated, organised and
validly existing under the laws of the Federal Republic of Germany, having its
office at Hauptstraße 16, 07366 Blankenstein, Federal Republic of Germany and
registered in the commercial register (Handelsregister) of the local court
(Amtsgericht) of Jena, number HRB 209855.

 

- 17 -



--------------------------------------------------------------------------------

“ZSG Group” means the Borrower, ZSG Holz and ZSG Transport as well as any
further subsidiaries of the Borrower.

“ZSG Holz” means Zellstoff Stendal Holz GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated, organised and validly
existing under the laws of the Federal Republic of Germany having its office at
Goldbecker Strasse 38, 39596 Arneburg, Federal Republic of Germany and
registered in the commercial register (Handelsregister) of the loacal court
(Amtsgericht) of Stendal, number HRB 4089.

“ZSG Transport” means Zellstoff Stendal Transport GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated, organised and
validly existing under the laws of the Federal Republic of Germany having its
office at Goldbecker Strasse 38, 39596 Arneburg, Federal Republic of Germany and
registered in the commercial register (Handelsregister) of the local court
(Amtsgericht) of Stendal, number HRB 4088.

 

1.2

Construction

 

  1.2.1

Unless a contrary indication appears, any reference in this Agreement to:

 

  (a)

the “Agent”, the “Arranger”, the “Borrower”, any “Finance Party”, any “Issuing
Bank”, any “Lender” or any “Party” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents;

 

  (b)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (c)

“assignment” means Abtretung;

 

  (d)

“authorised signatory” means Geschäftsführer or Prokurist insofar as any company
incorporated or limited partnership established in the Federal Republic of
Germany is concerned;

 

  (e)

“board of directors” means Geschäftsführung insofar as any company incorporated
or limited partnership established in the Federal Republic of Germany is
concerned;

 

  (f)

a reference to a “director” means Geschäftsführer insofar as any company
incorporated or limited partnership established in the Federal Republic of
Germany is concerned;

 

  (g)

“disposal” or “dispose” means a sale, lease, licence, transfer or loan (but not
including by way of loan of money) or other disposal by a person of any asset,
undertaking or business (whether by a voluntary or involuntary single
transaction or series of transactions);

 

  (h)

the “equivalent” of an amount specified in a particular currency (the “specified
currency amount”) shall be construed as a reference to the amount of the other
relevant currency which can be purchased with the specified currency amount
Agent’s Spot Rate of Exchange;

 

- 18 -



--------------------------------------------------------------------------------

  (i)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 

  (j)

“gross negligence” means grobe Fahrlässigkeit;

 

  (k)

a “group of Lenders” includes all the Lenders;

 

  (l)

“guarantee” means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss including a third party security arrangement, or any
obligation, direct or indirect, actual or contingent, to purchase or assume any
indebtedness of any person or to make an investment in or loan to any person or
to purchase assets of any person where, in each case, such obligation is assumed
in order to maintain or assist the ability of such person to meet its
indebtedness;

 

  (m)

“including” means “including without limitation”;

 

  (n)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 

  (o)

a reference to a “limited partnership” means, insofar as it is established under
the laws of the Federal Republic of Germany, a GmbH & Co. KG;

 

  (p)

“management” means Geschäftsführung insofar as any company incorporated or
limited partnership established in the Federal Republic of Germany is concerned;

 

  (q)

“pay”, “prepay” or “repay” in Clause 22 (General undertakings) includes by way
of set-off, combination of accounts or otherwise;

 

  (r)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (s)

“promptly” means unverzüglich;

 

  (t)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (u)

“rights” include all rights, whether actual or contingent, present or future,
arising under contract or law;

 

- 19 -



--------------------------------------------------------------------------------

  (v)

the “share capital” of a company includes in the case of a partnership,
partnership interests and in any case includes any equity or other ownership
interest;

 

  (w)

“trustee”, “fiduciary” and “fiduciary duty” has in each case the meaning given
to such term under applicable law;

 

  (x)

“wilful default” and “wilful misconduct” means Vorsatz;

 

  (y)

references (i) to the “winding up”, “dissolution”, or “administration” of a
person or (ii) to a “receiver” or “administrative receiver” in the context of
insolvency proceedings or security enforcement actions in respect of a person
shall be construed so as to include any equivalent or analogous proceedings or
any equivalent and analogous person or appointee (respectively) under the law of
the jurisdiction in which such person is established or incorporated or any
jurisdiction in which such person carries on business including (in respect of
proceedings) the seeking or occurrence of liquidation, winding up,
reorganisation, dissolution, administration, arrangement, adjustment, protection
or relief of debtors;

 

  (z)

the Borrower “repaying” or “prepaying” a Bank Guarantee means:

 

  (i)

the Borrower providing cash cover for that Bank Guarantee;

 

  (ii)

the maximum amount payable under the Bank Guarantee being reduced in accordance
with its terms; or

 

  (iii)

the respective Issuing Bank being satisfied that it has no further liability
under that Bank Guarantee, and the amount by which a Bank Guarantee is repaid or
prepaid under Clause 1.2.1(z)(i) and Clause 1.2.1(z)(ii) above is the amount of
the relevant cash cover or reduction;

 

  (aa)

the Borrower providing “cash cover” for a Bank Guarantee means the Borrower
paying an amount in the currency of the Bank Guarantee to an interest-bearing
account in the name of the Borrower and the following conditions are met:

 

  (i)

the account is with the respective Issuing Bank;

 

  (ii)

withdrawals from the account may only be made to pay the respective Issuing Bank
amounts due and payable to it under this Agreement in respect of that Bank
Guarantee until no amount is or may be outstanding under that Bank Guarantee;
and

 

  (iii)

the Borrower has executed a security document, in form and substance
satisfactory to the respective Issuing Bank with which that account is held,
creating a first ranking security interest over that account;

 

- 20 -



--------------------------------------------------------------------------------

  (bb)

the Interest Period of a Bank Guarantee will be construed as a reference to the
Term of that Bank Guarantee;

 

  (cc)

an amount borrowed includes any amount utilised by way of Bank Guarantee;

 

  (dd)

a Utilisation made or to be made to the Borrower includes a Bank Guarantee
issued on its behalf;

 

  (ee)

amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Bank Guarantee;

 

  (ff)

an outstanding amount of a Bank Guarantee at any time is the maximum amount that
is or may be payable by the Borrower in respect of that Bank Guarantee at that
time;

 

  (gg)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

  (hh)

a time of day is a reference to Central European time (CET) or, as the context
requires, London time; and

 

  (ii)

words importing the plural shall include the singular and vice versa.

 

  1.2.2

Section, clause and Schedule headings are for ease of reference only.

 

  1.2.3

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

  1.2.4

A Default or an Event of Default is “continuing” if it has not been remedied or
waived.

 

  1.2.5

In any calculation or determination done for the purposes of a Finance Document,
no amount shall be double-counted or duplicated.

 

1.3

Currency symbols and definitions

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States.

 

1.4

Language

This Agreement is made in the English language. The English language version of
this Agreement shall prevail over any translation of this Agreement, save for
where a German translation of a word or phrase appears in the text of this
Agreement, in which case the German translation of such word or phrase shall
prevail.

 

- 21 -



--------------------------------------------------------------------------------

1.5

Payment of Interest on Shareholder Loans

Notwithstanding any provision of the Finance Documents to the contrary, the
Borrower, the Agent and the Lenders agree that:

 

  1.5.1

the Shareholder Distribution Account shall not be subject to any Security from,
by or under any Finance Document; and

 

  1.5.2

nothing herein or in any Finance Document shall restrict, prohibit or otherwise
limit the Borrower from paying, disbursing or transmitting all or parts of any
moneys or assets in the Shareholder Distribution Account in its sole discretion
from time to time and at any time.

 

  1.5.3

The Borrower may transfer funds into the Shareholder Distribution Account or pay
interest due under any Shareholder Loan Agreement up to an aggregate amount of
the Euro equivalent of USD 23,000,000 per annum, provided that whenever such
payment is to be made:

 

  (a)

no breach of any financial covenants as set out in Clause 21 (Financial
Covenants) has occurred as of the last Calculation Date prior to such transfer;

 

  (b)

no Event of Default has occurred and is continuing;

 

  (c)

the Minimum Liquidity is available to the Borrower after any such transfer and
payment of interest; and

 

  (d)

the Borrower submits five (5) Business Days prior to such transfer an Interest
Payment Notice to the Agent.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2.

THE FACILITY

 

2.1

The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a revolving credit facility in an aggregate amount equal to the Total
Commitments.

 

2.2

Finance Parties’ rights and obligations

 

  2.2.1

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents (Ausschluss der gesamtschuldnerischen
Haftung).

 

  2.2.2

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt. The formation of joint property (Gesamthandsvermögen) shall be
excluded.

 

  2.2.3

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.

PURPOSE

 

3.1

Purpose

The Borrower shall apply all amounts borrowed by it under the Facility:

 

  3.1.1

until and including the date of the Refinancing, up to a maximum aggregate
amount of EUR 37,500,000 (including an amount of up to EUR 8,500,000 determined
to fund the Hedge Security Account) to finance the Refinancing; and

 

  3.1.2

thereafter towards the financing of its working capital and operational and
business requirements, including payment of interest, any principal on
Shareholder Loan Agreements and dividends as permitted pursuant to the terms of
the Finance Documents.

 

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

4.

CONDITIONS PRECEDENT

 

4.1

Initial conditions precedent

 

  4.1.1

This Agreement and the rights and obligations thereunder shall only become
legally valid and effective if

 

  (a)

each of the Cash Contribution and the Shareholder Contribution has been received
in the Refinancing Account; and

 

  (b)

the Agent has received all of the documents and other evidence listed in
Schedule 2 (Conditions precedent) in form and substance satisfactory to the
Agent

prior to 29 December 2014 and has promptly notified such receipt to the Borrower
and the Lenders.

 

  4.1.2

Without prejudice to Clause 4.1.1 above, the Borrower may deliver a Utilisation
Request prior to the receipt of a respective notice by the Agent. However, for
the avoidance of doubt, this Utilisation Request shall only become effective on
the Effective Date and the Lenders shall only be required to fulfil their
obligations pursuant to Clause 5.5 (Lenders’ participation) once the Effective
Date has occurred.

 

4.2

Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.5 (Lenders’
participation) if on the proposed Utilisation Date:

 

  4.2.1

provided that this Agreement has become effective pursuant to Clause 4.1.1
above;

 

  4.2.2

in the case of a Rollover Utilisation, no Event of Default is continuing or
would result from the proposed Loan and, in the case of any other Loan, no
Default is continuing or would result from the proposed Loan; and

 

  4.2.3

the Repeating Representations to be made by the Borrower are true in all
material respects.

 

4.3

Maximum number of Utilisation

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation ten (10) or more Loans would be outstanding.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5.

UTILISATION - LOANS

 

5.1

Delivery of a Utilisation Request for Loans

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.

 

5.2

Cancellation of undrawn Commitments

Any Commitment not drawn within the Availability Period will be cancelled.

 

5.3

Completion of a Utilisation Request for Loans

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

  5.3.1

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  5.3.2

the currency and amount of the Utilisation comply with Clause 5.4 (Currency and
amount); and

 

  5.3.3

the proposed Interest Period complies with Clause 11 (Interest Periods).

 

5.4

Currency and amount

 

  5.4.1

The currency specified in an Utilisation Request must be euro.

 

  5.4.2

The amount of the proposed Loan must be:

 

  (a)

a minimum of EUR 1,000,000 (or its equivalent) (and an integral multiple of EUR
250,000) (or its equivalent); or

 

  (b)

in any event such that its amount is less than or equal to the Available
Facility.

 

5.5

Lenders’ participation

 

  5.5.1

If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

  5.5.2

The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan. However, if the Loan is to be disbursed
for repayment of a Bank Guarantee pursuant to Clause 7.2.2 (Claims under a Bank
Guarantee), the respective Available Commitments of the Lender which is at the
same time the Issuing Bank of that Bank Guarantee, shall for, the purpose of
this Clause 5.5.2, be deemed increased by an amount equal to the amount of the
relevant Bank Guarantee to be repaid by the requested Loan.

 

- 25 -



--------------------------------------------------------------------------------

  5.5.3

The Agent shall determine the amount of each Loan and shall notify each Lender
of the amount of each Loan and the amount of its participation in that Loan, in
each case by the Specified Time.

 

  5.5.4

The Borrower irrevocably authorises (bevollmächtigt) and directs the Agent to
remit the proceeds of each Loan as follows:

 

  (a)

in the case of a Loan to be used to repay Existing Indebtedness, to the
Refinancing Account;

 

  (b)

in the case of all other Loans, to the account specified in the relevant
Utilisation Requests.

 

  5.5.5

For the purposes of this Clause 5.5 each Party, which is incorporated or
established under the laws of the Federal Republic of Germany, hereby releases
the Agent from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Party. A Party which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Agent accordingly.

 

6.

UTILISATION - BANK GUARANTEES

 

6.1

Bank Guarantees

 

  6.1.1

With the exception of the first Utilisation the Facility may be utilised by way
of Bank Guarantees up to an aggregate amount of EUR 5,000,000 and a maximum
number of six (6) Utilisations.

 

  6.1.2

Clause 5 (Utilisation - Loans) does not apply to Utilisations by way of Bank
Guarantees.

 

6.2

Delivery of a Utilisation Request for Bank Guarantees

Upon, and subject to, prior written confirmation by a Lender that it is prepared
to become an Issuing Bank, taking into account its respective Available
Commitment at that point in time, the Borrower may request a Bank Guarantee to
be issued by delivery to that Lender, with a copy to the Agent, a duly completed
Utilisation Request not later than the Specified Time.

 

6.3

Completion of a Utilisation Request for Bank Guarantees

 

  6.3.1

Each Utilisation Request for a Bank Guarantee is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a)

it specifies that it is for a Bank Guarantee;

 

  (b)

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Facility;

 

  (c)

the currency and amount of the Bank Guarantee comply with Clause 6.4 (Currency
and amount);

 

- 26 -



--------------------------------------------------------------------------------

  (d)

the Expiry Date of the Bank Guarantee falls on or before the Termination Date;

 

  (e)

the delivery instructions for the Bank Guarantee are specified; and

 

  (f)

the identity of the beneficiary and purpose of the Bank Guarantee have been
approved by the Agent and the respective Issuing Bank.

 

  6.3.2

Only one Utilisation may be requested in each Utilisation Request.

 

6.4

Currency and amount

 

  6.4.1

The currency specified in a Utilisation Request for a Bank Guarantee must be
euro.

 

  6.4.2

The amount of the proposed Bank Guarantee must be such that it is equal to the
lower of (i) the Issuing Bank’s respective Available Commitment and (ii) the
amount which is the difference between (A) EUR 5,000,000 and (B) the aggregate
amount of all Bank Guarantees utilised.

 

6.5

Issue of Bank Guarantees

 

  6.5.1

If the conditions set out in this Agreement have been met, the respective
Issuing Bank shall issue the Bank Guarantee on the Utilisation Date.

 

  6.5.2

The respective Issuing Bank will only be obliged to comply with Clause 6.5.1
above if on the date of the Utilisation Request or Renewal Request and on the
proposed Utilisation Date:

 

  (a)

in the case of a Bank Guarantee to be renewed in accordance with Clause 6.5.4
(Renewal of a Bank Guarantee), no action has been taken under Clause 23.20
(Acceleration) and, in the case of any other Utilisation, no Default is
continuing or would result from the proposed Utilisation; and

 

  (b)

the Repeating Representations to be made by the Borrower are true.

 

  6.5.3

The amount of each Bank Guarantee will reduce the Commitment of the respective
Issuing Bank in its capacity as Original Lender until such Bank Guarantee is
repaid or discharged by the Borrower.

 

  6.5.4

The respective Issuing Bank shall notify the Agent who will notify each of the
other Lenders of the details of the requested Bank Guarantee.

 

6.6

Renewal of a Bank Guarantee

 

  6.6.1

The Borrower may request that any Bank Guarantee issued on its behalf by an
Issuing Bank be renewed by delivery to the respective Issuing Bank of a Renewal
Request in substantially similar form to a Utilisation Request for a Bank
Guarantee by the Specified Time.

 

- 27 -



--------------------------------------------------------------------------------

  6.6.2

The respective Issuing Bank shall treat any Renewal Request in the same way as a
Utilisation Request for a Bank Guarantee.

 

  6.6.3

The terms of each renewed Bank Guarantee shall be the same as those of the
relevant Bank Guarantee immediately prior to its renewal, except that:

 

  (a)

its amount may be less than the amount of the Bank Guarantee immediately prior
to its renewal; and

 

  (b)

its Term shall start on the date which was the Expiry Date of the Bank Guarantee
immediately prior to its renewal, and shall end on the proposed Expiry Date
specified in the Renewal Request.

 

  6.6.4

If the conditions set out in this Agreement have been met, the respective
Issuing Bank shall amend and reissue any Bank Guarantee pursuant to a Renewal
Request.

 

7.

BANK GUARANTEES

 

7.1

Immediately payable

If a Bank Guarantee or any amount outstanding under a Bank Guarantee is
expressed to be immediately payable, the Borrower shall repay or prepay that
amount immediately.

 

7.2

Claims under a Bank Guarantee

 

  7.2.1

The Borrower irrevocably and unconditionally authorises any Issuing Bank to pay
any claim made or purported to be made under a Bank Guarantee issued by that
Issuing Bank as requested by the Borrower and which appears on its face to be in
order (in this Clause 7.2, a “Claim”).

 

  7.2.2

The Borrower shall immediately on demand or, if such payment is being funded by
a Loan, shall within five (5) Business Days of demand, pay to the Agent for the
respective Issuing Bank an amount equal to the amount of any Claim paid.

 

  7.2.3

The Borrower acknowledges that the respective Issuing Bank:

 

  (a)

is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

  (b)

deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set off, counterclaim or other
defence of any person.

 

  7.2.4

The obligations of the Borrower under this clause will not be affected by:

 

  (a)

the sufficiency, accuracy or genuineness of any claim or any other document; or

 

- 28 -



--------------------------------------------------------------------------------

  (b)

any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 

  7.2.5

If a Bank Guarantee remains outstanding after the Termination Date (a “Surviving
Bank Guarantee”) but has on or before that date been repaid by way of provision
of cash cover as set out in Clause 1.2.1(z)(i) (Construction), that Bank
Guarantee shall be treated as being outstanding under a bilateral guarantee
facility provided by the respective Issuing Bank, the terms of which (including
the fee) are to be set out in a separate document between the respective Issuing
Bank and the Borrower.

 

7.3

Indemnities

 

  7.3.1

The Borrower shall immediately on demand indemnify any Issuing Bank against any
cost, loss or liability incurred by such Issuing Bank (otherwise than by reason
of such Issuing Bank’s gross negligence (grobe Fahrlässigkeit) or wilful
misconduct (Vorsatz)) in acting as Issuing Bank under any Bank Guarantee
requested by (or on behalf of) the Borrower.

 

  7.3.2

The obligations of the Borrower under this Clause 7.3 will not be affected by
any act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this Clause 7.3 (whether or
not known to it or any other person) including:

 

  (a)

any time, waiver or consent granted to, or composition with, the Borrower, any
beneficiary under a Bank Guarantee or any other person;

 

  (b)

the release of the Borrower or any other person under the terms of any
composition or arrangement with any creditor;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of the Borrower, any beneficiary under a Bank Guarantee or other person
or any non presentation or non observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 

  (d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any
beneficiary under a Bank Guarantee or any other person;

 

  (e)

any amendment (however fundamental) or replacement of a Finance Document, any
Bank Guarantee or any other document or security;

 

  (f)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Bank Guarantee or any other document or
security; or

 

  (g)

to the extent legally possible, any insolvency or similar proceedings.

 

- 29 -



--------------------------------------------------------------------------------

7.4

Rights of contribution

The Borrower will not be entitled to any right of contribution or indemnity from
any Finance Party in respect of any payment it may make under this Clause 7.

 

7.5

Exercise of rights

No Issuing Bank shall be obliged before exercising any of the rights, powers or
remedies conferred upon it by this Agreement or by law:

 

  7.5.1

to take any action or obtain judgment in any court against the Borrower;

 

  7.5.2

to make or file any claim or proof in a winding up or dissolution of the
Borrower; or

 

  7.5.3

to enforce or seek to enforce any other security taken in respect of any of the
obligations of the Borrower under this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

8.

REPAYMENT

 

8.1

Repayment of Loans

The Borrower shall repay each Loan on the last day of its Interest Period and
all Loans in full on the Termination Date.

 

8.2

Repayment of Guarantees

The Borrower shall repay each Bank Guarantee on its Expiry Date and all Bank
Guarantees in full on the Termination Date.

 

9.

PREPAYMENT AND CANCELLATION

 

9.1

Illegality

 

  9.1.1

If it becomes unlawful in any applicable jurisdiction for any Lender or any
Issuing Bank to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Utilisation or it becomes
unlawful for any Affiliate of a Lender to do so, including by reason of:

 

  (a)

any member of the ZSG Group or any of its affiliates being or becoming an EU
Restricted Person or a Non-EU Restricted Person or acting directly or indirectly
on behalf of an EU Restricted Person or a Non-EU Restricted Person or using any
revenue or benefit derived from any activity or dealing with an EU Restricted
Person or a Non-EU Restricted Person or any other unlawful activity in
discharging any obligation due or owing to a Lender; or

 

  (b)

any member of the ZSG Group or any of its affiliated permitting or authorising
any person to, directly or indirectly, use, lend, make payments of, contribute
or otherwise make available, all or nay part of the proceeds of the Facility or
other transaction contemplated by this Agreement to fund any trade, business or
other activities or otherwise make any payments (i) involving or for the benefit
of any EU Restricted Person or a Non-EU Restricted Person or (ii) in any other
manner that could result in the Borrower or a Lender being in breach of any EU
Sanctions or Non-EU Sanctions or becoming an EU Restricted Person,

that Lender or in the case of the event described in sub-paragraph (a) and
(b) above, the Borrower shall promptly notify the Agent upon becoming aware of
that event.

 

  9.1.2

Upon the Agent notifying the Borrower or, if applicable, that Lender, the
Commitment of that Lender will be immediately cancelled; and the Borrower shall
repay that Lender’s participation in the Utilisations made to it on the last day
of the Interest Period for each Utilisation occurring after the Agent has
notified the Borrower.

 

- 31 -



--------------------------------------------------------------------------------

9.2

Change of Control

Upon the occurrence of a Change of Control:

 

  9.2.1

the Borrower shall promptly notify the Agent upon becoming aware of that event;

 

  9.2.2

a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Utilisation); and

 

  9.2.3

if the Majority Lenders so require, the Agent shall, by not less than thirty
(30) Business Days notice to the Borrower, cancel the Total Commitments and
declare all outstanding Utilisations, together with accrued interest, and all
other amounts accrued under the Finance Documents immediately due and payable,
whereupon the Total Commitments will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

9.3

Voluntary cancellation

The Borrower may, if:

 

  9.3.1

in respect of the last day of any Interest Period, it gives the Agent not less
than five (5) Business Days’ (or such shorter period as the Majority Lenders may
agree) prior notice; or

 

  9.3.2

at any other time, it gives the Agent not less than five (5) Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice,

cancel the whole or any part (being a minimum amount of EUR 1,000,000 (or its
equivalent)) of the Available Facility. Any cancellation under this Clause 9.3
shall reduce the Commitments of the Lenders rateably.

 

9.4

Voluntary prepayment of Loans

The Borrower may, if it gives the Agent not less than thirty (30) Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, prepay
the whole or any part of a Loan (but if in part, being an amount that reduces
the amount of the Loan by a minimum amount of EUR 1,000,000 (or its
equivalent)).

 

9.5

Applications of Prepayments

Prepayments made under this Clause 9 shall be applied as follows:

 

  9.5.1

first, in prepayment of the Loans in order of maturity until repaid or prepaid
in full; and

 

  9.5.2

second, in prepayment of the Bank Guarantees in accordance with the notice
delivered under Clause 9.2 (Change of Control) or Clause 9.3 (Voluntary
cancellation), as the case may be.

 

- 32 -



--------------------------------------------------------------------------------

9.6

Right of repayment and cancellation in relation to a single Lender

 

  9.6.1

If:

 

  (a)

any sum payable to any Lender by the Borrower is required to be increased under
Clause 14.2.3 (Tax gross-up); or

 

  (b)

any Lender claims indemnification from the Borrower under Clause 14.3 (Tax
indemnity) or Clause 15.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Utilisations.

 

  9.6.2

On receipt of a notice referred to in Clause 9.6.1(a) above, the Commitment of
that Lender shall immediately be reduced to zero.

 

  9.6.3

On the last day of each Interest Period which ends after the Borrower has given
notice under Clause 9.6.1(a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s participation
in that Utilisation.

 

9.7

Restrictions

 

  9.7.1

Any notice of cancellation or prepayment given by any Party under this Clause 9
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
Any such cancellation or prepayment shall oblige the Borrower to make the
cancellation or prepayment of the specified amount on the specified date.

 

  9.7.2

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

  9.7.3

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

  9.7.4

The Borrower shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  9.7.5

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  9.7.6

If the Agent receives a notice under this Clause 9 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender, as
appropriate.

 

- 33 -



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATIONS

 

10.

INTEREST

 

10.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  10.1.1

Margin; and

 

  10.1.2

EURIBOR.

 

10.2

Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

 

10.3

Default interest

 

  10.3.1

If the Borrower fails to pay any amount (other than interest) payable by it
under a Finance Document on its due date, interest shall accrue on the overdue
amount from the due date up to the date of actual payment (both before and after
judgment) at a rate of which is 2.0 per cent. higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration reasonably selected by the Agent.

 

  10.3.2

If the Borrower fails to pay any interest payable by it under a Finance
Document, it shall make a liquidated damages payment (pauschalierter
Schadensersatz) for all amounts of interest overdue equal to the amount which is
payable by applying the rate to be determined in accordance with this Clause
10.3 on the amount of interest overdue for the period from the due date of the
relevant interest payment up to the date of actual payment (both before and
after judgment), provided that the Borrower shall be free to prove that no
damage has arisen, or that damage has not arisen in the asserted amount.

 

  10.3.3

Any interest accruing or damages payable under this Clause 10.3 shall be
immediately payable by the Borrower on demand by the Agent.

 

  10.3.4

Any further damages and indemnities shall be dealt with in accordance with
Clause 16 (Other indemnities).

 

10.4

Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

- 34 -



--------------------------------------------------------------------------------

11.

INTEREST PERIODS

 

11.1

Selection of Interest Periods

 

  11.1.1

Unless the Borrower has selected an Interest Period in accordance with Clause
11.1.2 and Clause 11.1.3 below and subject to this Clause 11, each Interest
Period shall be one (1) Month.

 

  11.1.2

The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

  11.1.3

Subject to this Clause 11, the Borrower may select an Interest Period of one
(1), three (3) or six (6) Months or any shorter period agreed between the
Borrower and the Agent (acting on the instructions of all the Lenders) which is
required in order to align the interest period of such Loan with the interest
period of any existing loan in order to ensure consolidation.

 

  11.1.4

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

  11.1.5

Each Interest Period for a Loan shall start on the Utilisation Date.

 

  11.1.6

A Loan has one Interest Period only.

 

11.2

Consolidation of Loans

If, prior to the expiry of the Availability Period, two or more Interest Periods
end on the same date the Loans to which those Interest Periods relate shall be
consolidated into, and treated as, a single Loan on the last day of the relevant
Interest Period.

 

11.3

Changes to Interest Periods

 

  11.3.1

Prior to determining the interest rate for a Utilisation, the Agent may shorten
the Interest Period for any Loan to ensure that, when aggregated with the
Available Facility, there are sufficient Loans (with an aggregate amount equal
to or greater than the Reduction Instalment) which have an Interest Period
ending on a Reduction Date for the scheduled reduction to occur.

 

  11.3.2

If the Agent makes any of the changes to an Interest Period referred to in this
Clause 11.3, it shall promptly notify the Borrower and the Lenders.

 

11.4

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

12.

CHANGES TO THE CALCULATION OF INTEREST

 

12.1

Absence of quotations

Subject to Clause 12.2 (Market disruption), if EURIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable EURIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

 

- 35 -



--------------------------------------------------------------------------------

12.2

Market disruption

 

  12.2.1

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 

  (a)

the Margin; and

 

  (b)

the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

 

  12.2.2

In this Agreement “Market Disruption Event” means:

 

  (a)

at or about noon on the Quotation Day for the relevant Interest Period EURIBOR
is to be determined by reference to the Reference Bank and none or only one of
the Reference Banks supplies a rate to the Agent to determine EURIBOR for the
relevant Interest Period; or

 

  (b)

before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed forty (40) per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR.

 

12.3

Alternative basis of interest or funding

 

  12.3.1

If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

  12.3.2

Any alternative basis agreed pursuant to Clause 12.3.1 above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

12.4

Break Costs

 

  12.4.1

The Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by it on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

 

  12.4.2

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

- 36 -



--------------------------------------------------------------------------------

13.

FEES

 

13.1

Commitment fee

 

  13.1.1

The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of 1.10 per cent. per annum on that Lender’s Available
Commitment for the Availability Period.

 

  13.1.2

The accrued commitment fee is payable semi-annually in arrears on each 30 June
and 31 December during the Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

13.2

Arrangement fee

The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in the mandate letter between the Borrower and the Arranger
dated 27 October 2014.

 

13.3

Agency fee

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

13.4

Participation fee

The Borrower shall pay to the Original Lenders a participation fee as agreed in
a Fee Letter.

 

13.5

Fees payable in respect of Bank Guarantees

 

  13.5.1

The Borrower shall pay to the Agent (for the account of each Issuing Bank) a
Bank Guarantee fee at an annual rate of 2.25 per cent. on the outstanding amount
of each Bank Guarantee requested by it for the period from the issue of that
Bank Guarantee until such Bank Guarantee is repaid or prepaid in full. This fee
shall be distributed to the Issuing Banks according to the principal amount of
Bank Guarantees that each Issuing Bank has issued.

 

  13.5.2

The accrued Bank Guarantee fee on a Bank Guarantee shall be payable on the first
day of each successive period of three (3) Months (or such shorter period as
shall end on the Expiry Date for that Bank Guarantee) starting on the date of
issue of that Bank Guarantee. The accrued Bank Guarantee fee is also payable to
the Agent on the cancelled amount of any Issuing Bank’s Commitment in its
capacity as Lender at the time the cancellation is effective if that Commitment
is cancelled in full and the Bank Guarantee is prepaid or repaid in full.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

14.

TAX GROSS UP AND INDEMNITIES

 

14.1

Definitions

 

  14.1.1

In this Clause 14:

“Protected Party” means a Finance Party that is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means an increased payment made by the Borrower to a Finance Party
under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3 (Tax indemnity).

 

  14.1.2

In this Clause 14 a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

 

14.2

Tax gross-up

 

  14.2.1

The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  14.2.2

The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.

 

  14.2.3

If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

 

  14.2.4

The Borrower is not required to make an increased payment to a Lender under
Clause 14.2.3 above for a Tax Deduction in respect of tax imposed on a payment
of interest on a Loan, if on the date on which the payment falls due, the
Borrower is able to demonstrate that the payment:

 

  (a)

relates to a Tax referred to in Clause 14.3.2 (Tax indemnity); or

 

- 38 -



--------------------------------------------------------------------------------

  (b)

could have been made to the Lender without the Tax Deduction had that Lender
complied with its obligations under Clause 14.2.7 below.

 

  14.2.5

If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

 

  14.2.6

Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower shall deliver to the Agent
for the Finance Party entitled to the payment evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

 

  14.2.7

The respective Finance Party and the Borrower shall, to the extent practicable,
co-operate in completing any procedural formalities necessary for the Borrower
to obtain authorisation to make that payment without a Tax Deduction.

 

14.3

Tax indemnity

 

  14.3.1

The Borrower shall (within five (5) Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost that that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

  14.3.2

Clause 14.3.1 above shall not apply

 

  (a)

with respect to any Tax assessed on a Finance Party:

 

  (i)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (ii)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if in either case that Tax is imposed on or calculated by reference to the net
income or profit (or similar calculation) received or receivable (but not any
sum deemed to be received or receivable) by that Finance Party; or

 

  (b)

to the extent a loss, liability or cost relates to a FATCA Deduction required to
be made by a Party.

 

  14.3.3

A Protected Party making, or intending to make, a claim pursuant to
Clause 14.3.1 shall promptly notify the Agent of the event which will give, or
has given, rise to the claim following, which the Agent shall notify the
Borrower.

 

- 39 -



--------------------------------------------------------------------------------

  14.3.4

A Protected Party shall, on receiving a payment from the Borrower under this
Clause 14.3, notify the Agent.

 

14.4

Tax Credit

 

  14.4.1

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to that Tax Payment; and

 

  (b)

that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Borrower.

 

  14.4.2

If such a Tax Credit by reference to which a Finance Party has made a payment to
the Borrower under Clause 14.4.1(a) above is subsequently disallowed or
cancelled, the Borrower must reimburse any payment made under Clause 14.4.1(a)
above to the relevant Finance Party.

 

  14.4.3

If the Borrower makes a Tax Payment, a Finance Party will be under no obligation
whatsoever to claim a Tax Credit if in the opinion of that Finance Party the
making of such claim might have an adverse effect on its business, operations,
property, condition or prospects (financial or otherwise). The Borrower shall
bear any out of pocket costs reasonably incurred by a Finance Party in making
such a claim.

 

14.5

Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

14.6

Value added tax

 

  14.6.1

All consideration payable under a Finance Document by the Borrower to a Finance
Party shall be deemed to be exclusive of any VAT. If VAT is chargeable, the
Borrower shall pay to the Finance Party (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT.

 

  14.6.2

Where a Finance Document requires the Borrower to reimburse a Finance Party for
any costs or expenses, the Borrower shall also at the same time pay and
indemnify that Finance Party against all VAT incurred by that Finance Party in
respect of the costs or expenses save to the extent that that Finance Party is
entitled to repayment or credit in respect of the VAT.

 

- 40 -



--------------------------------------------------------------------------------

14.7

FATCA Information

 

  14.7.1

Subject to Clause 14.7.3 below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

 

  (a)

confirm to that other Party whether it is:

 

  (i)

a FATCA Exempt Party; or

 

  (ii)

not a FATCA Exempt Party;

 

  (b)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA;

 

  (c)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  14.7.2

If a Party confirms to another Party pursuant to Clause 14.7.1(a) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  14.7.3

Clause 14.7.1(a) above shall not oblige any Finance Party to do anything, and
Clause 14.7.1(c) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

  (a)

any law or regulation;

 

  (b)

any fiduciary duty; or

 

  (c)

any duty of confidentiality.

 

  14.7.4

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

  14.7.5

If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten (10) Business Days of:

 

  (a)

where a Borrower is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

 

  (b)

the date a new US Tax Obligor accedes as a Borrower; or

 

- 41 -



--------------------------------------------------------------------------------

  (c)

where a Borrower is not a US Tax Obligor, the date of a request from the Agent,

supply to the Agent:

 

  (i)

a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

 

  (ii)

any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

  14.7.6

The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clause
14.7.5 above to the relevant Borrower.

 

  14.7.7

If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to Clause 14.7.5 above is
or becomes materially inaccurate or incomplete, that Lender shall promptly
update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

  14.7.8

The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clause
14.7.5 or 14.7.7 above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with Clauses 14.7.5,
14.7.6 or 14.7.7 above.

 

14.8

FATCA Deduction

 

  14.8.1

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  14.8.2

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 

- 42 -



--------------------------------------------------------------------------------

15.

INCREASED COSTS

 

15.1

Increased costs

 

  15.1.1

Subject to Clause 15.3 (Exceptions) the Borrower shall, within five (5) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any substantiated Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the Effective Date.

 

  15.1.2

In this Agreement “Increased Costs” means:

 

  (a)

a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (b)

an additional or increased cost; or

 

  (c)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

  15.1.3

“Basel III” means:

 

  (a)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (b)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (c)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

 

15.2

Increased cost claims

 

  15.2.1

A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

 

- 43 -



--------------------------------------------------------------------------------

  15.2.2

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

15.3

Exceptions

 

  15.3.1

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (a)

attributable to a Tax Deduction required by law to be made by the Borrower;

 

  (b)

attributable to a FATCA Deduction required to be made by a Party;

 

  (c)

compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in 14.3.2 (Tax indemnity) applied);

 

  (d)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

  (e)

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the Effective Date (but excluding any
amendment arising out of Basel III) (“Basel II”) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

  15.3.2

In this Clause 15.3, a reference to a “Tax Deduction” has the same meaning given
to the term in Clause 14.1 (Definitions).

 

16.

OTHER INDEMNITIES

 

16.1

Indemnities to the Finance Parties

The Borrower shall, within five (5) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:

 

  16.1.1

the occurrence of any Event of Default;

 

  16.1.2

a failure by the Borrower to pay any amount due under a Finance Document on its
due date, including any cost, loss or liability arising as a result of Clause 29
(Sharing among the Finance Parties);

 

  16.1.3

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

- 44 -



--------------------------------------------------------------------------------

  16.1.4

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower.

 

16.2

Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

  16.2.1

investigating any event which it reasonably believes is a Default;

 

  16.2.2

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  16.2.3

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

 

17.

MITIGATION BY THE LENDERS

 

17.1

Mitigation

 

  17.1.1

Each Finance Party shall, in consultation with and the agreement of the
Borrower, take all reasonable steps to mitigate any circumstances which arise
and which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 9.1 (Illegality), Clause 14 (Tax gross-up
and indemnities), Clause 15.1 (Increased costs) including transferring its
rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

 

  17.1.2

Clause 17.1.1 above does not in any way limit the obligations of the Borrower
under the Finance Documents.

 

17.2

Limitation of liability

 

  17.2.1

The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 17.1 (Mitigation).

 

  17.2.2

A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

18.

COSTS AND EXPENSES

 

18.1

Transaction expenses

The Borrower shall, following satisfaction of all conditions of Utilisation,
promptly on demand pay the Agent and the Arranger the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution and syndication of:

 

  18.1.1

this Agreement and any other documents referred to in this Agreement; and

 

- 45 -



--------------------------------------------------------------------------------

  18.1.2

any other Finance Documents executed after the Effective Date.

 

18.2

Amendment costs

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within five (5) Business Days of demand, reimburse the Agent for the amount of
all costs and expenses (including legal fees) reasonably incurred by the Agent
in responding to, evaluating, negotiating or complying with that request or
requirement.

 

18.3

Enforcement costs

The Borrower shall, within five (5) Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

- 46 -



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

19.

REPRESENTATIONS

 

19.1

General

 

  19.1.1

The Borrower makes the representations and warranties set out in this Clause 19
to each Finance Party on the Effective Date.

 

  19.1.2

The Borrower acknowledges that the Finance Parties have entered into this
Agreement in reliance on those representations and warranties.

 

19.2

Status

 

  19.2.1

The Borrower:

 

  (a)

is duly incorporated and validly existing under the laws of the Federal Republic
of Germany as limited liability company; and

 

  (b)

the place from which it is administered and where all managerial decisions are
taken (tatsächlicher Verwaltungssitz) is located within the Federal Republic of
Germany.

 

  19.2.2

The Borrower has the power to own its assets.

 

  19.2.3

The Borrower has all material Authorisations necessary to carry on its business
as it is being conducted, except as would not have a Material Adverse Effect.

 

19.3

Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations subject to and limited by the
provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors’ rights and remedies
generally.

 

19.4

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  19.4.1

any law or regulation applicable to it;

 

  19.4.2

its or any of its Subsidiaries’ constitutional documents; or

 

  19.4.3

any material agreement or material instrument binding upon it or any of its
Subsidiaries or any of its or any of its Subsidiaries’ assets (other than any
such agreements, instruments or assets that form part of or are related to the
facilities agreements being paid out and discharged by virtue of the
Refinancing);

 

- 47 -



--------------------------------------------------------------------------------

where, in respect of Clause 19.4.1 above or Clause 19.4.2 above, such
non-performance or conflict might reasonably be expected to have a Material
Adverse Effect.

 

19.5

Power and authority

It has the corporate power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

19.6

Validity and admissibility in evidence

All Authorisations required to enable it lawfully to enter into, exercise its
rights and comply with its obligations in the Finance Documents to which it is a
party have been obtained or effected and are in full force and effect.

 

19.7

Deduction of Tax

As at the date hereof, it is not required under the law of its jurisdiction of
incorporation or establishment, any jurisdiction in which it carries on business
or any jurisdiction in which it is tax resident to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.

 

19.8

No default

 

  19.8.1

No Event of Default is continuing or would be expected to result from the making
of any Utilisation.

 

  19.8.2

No other event or circumstance is outstanding which constitutes a default
(howsoever defined) under any other agreement or instrument which is binding on
it or any of its Subsidiaries or to which its (or any of its Subsidiaries’)
assets are subject would have a Material Adverse Effect.

 

19.9

No misleading information

 

  19.9.1

Any factual information provided by the Borrower for the purposes of any
Permitted Transaction was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated.

 

  19.9.2

All financial projections contained in the Financial Model were prepared or made
in good faith and on the basis of assumptions believed by the Borrower to be
reasonable.

 

  19.9.3

So far as it is aware after reasonable enquiries, all other written information
provided by the Borrower to a Finance Party was true, complete and accurate in
all material respects as at the date it was provided and, in light of the
circumstances at the time or as at the date (if any) at which it is stated,
except as may be superseded by subsequent written information provided to such
Finance Party, is not misleading in any material respect.

 

- 48 -



--------------------------------------------------------------------------------

19.10

Financial statements

Its most recent financial statements (delivered in accordance with Clause 20.1
(Financial statements) fairly and truly represent its financial condition and
operations during the relevant financial year in all material respects.

 

19.11

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

19.12

No proceedings pending

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started against it or any of its Subsidiaries.

 

19.13

Insurances

It maintains the Insurances on and in relation to its business and assets with
reputable underwriters or insurance companies and such insurance is in full
effect.

 

19.14

Good title to assets

It and each of its Subsidiaries has good and valid title to, or valid leases or
licences of, the assets reasonably necessary to carry on its business in all
material respects as presently conducted.

 

19.15

Environmental compliance

 

  19.15.1

It and each of its Subsidiaries has obtained all requisite Environmental
Licences required for the carrying on of its business as currently conducted and
has at all times complied with:

 

  (a)

all applicable Environmental Laws; and

 

  (b)

the terms and conditions of such Environmental Licences,

where failure to do so might reasonably be expected to have a Material Adverse
Effect.

 

19.16

Environmental Claims

No Environmental Claim which, if determined against it or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect has
(to the best of its knowledge and belief) been started against it or any of its
Subsidiaries.

 

- 49 -



--------------------------------------------------------------------------------

19.17

Taxation

 

  19.17.1

It and each of its Subsidiaries has duly and punctually paid and discharged all
Taxes imposed upon it or its assets or, as the case may be, upon such Subsidiary
or the assets of such Subsidiary within the time period allowed without
incurring penalties (save to the extent that (i) payment is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP and (ii) payment can be lawfully withheld) and
to the extent that any Taxes are not due and payable, the Borrower has provided
adequate reserves for the payment of those Taxes in accordance with GAAP.

 

  19.17.2

It and each of its Subsidiaries is not materially overdue in the filing of any
Tax returns.

 

  19.17.3

No claims are being or are reasonably likely to be asserted against it or any of
its Subsidiaries with respect to Taxes which might reasonably be expected to
have a Material Adverse Effect.

 

19.18

Indebtedness

The Borrower has no any Financial Indebtedness other than Permitted
Indebtedness.

 

19.19

No Security

Save for any Permitted Encumbrances, no Security exists over any of the assets
of the ZSG Group.

 

19.20

Consents etc. relating to any Permitted Transaction

All material Authorisations which are required to be obtained under any
applicable law or regulation for the consummation of each Permitted Transaction
(including approval from shareholders, third parties and all applicable
competition and anti-trust regulations authorities) have been obtained and are
in full force and effect and all conditions of any such Authorisation have been
complied with or will be complied with in all material respects.

 

19.21

Repetition

 

  19.21.1

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Compliance
Certificate and the date of each Utilisation Request.

 

  19.21.2

Each Repeating Representations to be made after the Effective Date shall be made
or deemed to be made by reference to the facts and circumstances existing at the
date the Repeating Representations is made.

 

20.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the Effective Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

- 50 -



--------------------------------------------------------------------------------

20.1

Financial statements

The Borrower shall supply to the Agent in sufficient copies for all the Lenders:

 

  20.1.1

as soon as they become available, but in any event within ninety (90) days of
the end of its financial years Mercer’s audited consolidated financial
statements (including balance sheet, profit and loss statement, cash flow
statement and related auditors’ report), according to US-GAAP;

 

  20.1.2

as soon as they become available, but in any event within ninety (90) days of
the end of its financial years the balance sheet, profit and loss statement,
cash flow statement with respect to each of the members of the ZSG Group and SP
Holding and, with respect to each of the members of the ZSG Group, the related
auditors’ report for such financial year by a recognised firm of independent
auditors licensed to practise in the Federal Republic of Germany, according to
GAAP;

 

  20.1.3

as soon as they become available, but in any event within ninety (90) days of
the end of its financial years the audited consolidated balance sheet,
consolidated profit and loss statement, consolidated cash flow statement and
related auditors’ report for the ZSG Group for such financial year audited by a
recognised firm of independent auditors licensed to practise in the Federal
Republic of Germany, according to GAAP and reconciled to US GAAP;

 

  20.1.4

as soon as they become available, but no later than forty-five (45) days after
the end of each financial quarter year, the consolidated balance sheet,
consolidated profit and loss statement and consolidated cash flow statement for
the ZSG Group for such period, which will be in a form reasonably acceptable to
the Lenders, according to US-GAAP;

 

  20.1.5

thirty (30) days prior to the beginning of the relevant financial year, the
budgeted consolidated balance sheet, the budgeted consolidated profit and loss
statement and the budgeted consolidated cash flow statement including budgeted
consolidated capital expenditure for the next following financial year for the
ZSG Group according to US GAAP and supported by the updated Financial Model; and

 

  20.1.6

any financial statements delivered in accordance with Clause 20.1.4 above and
Clause 20.1.3 above shall be accompanied by the production report for the
respective period, including, inter alia, actual production figures, operating
cost figures, sales and sales price figures and the budgeted figures thereof.

 

20.2

Compliance Certificate

 

  20.2.1

The Borrower shall supply to the Agent semi-annually beginning on 30 June 2015,
with the set of financial statements then delivered pursuant to Clause 20.1.3
(Financial statements) and Clause 20.1.4 (Financial statements), a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with Clause 21 (Financial covenants) as at the date as at which those financial
statements were drawn up.

 

- 51 -



--------------------------------------------------------------------------------

  20.2.2

Each Compliance Certificate shall be signed by one director of the Borrower.

 

  20.2.3

In case of a dispute between the Agent and the Borrower in respect to the data
or computations set out in the Compliance Certificate the Agent may request an
independent auditor to certify such data and calculations.

 

20.3

Requirements as to financial statements

 

  20.3.1

Each set of financial statements delivered pursuant to Clause 20.1 (Financial
statements) shall be certified by a director of the relevant company as fairly
representing its financial condition in all material respects as at the date as
at which those financial statements were drawn up.

 

  20.3.2

The Borrower will at the request of the Agent require and authorise its auditors
to discuss with the Lenders matters reasonably related to or arising out of the
annual audit of the Borrower by such auditors.

 

20.4

Information: miscellaneous

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

  20.4.1

promptly, the details of any newly created Permitted Encumbrances of ZSG Group
(save for the creation of any Security in accordance with paragraph (b) of the
definition of Permitted Encumbrances);

 

  20.4.2

promptly, upon the request of the Agent, a certified copy of any agreement with
any other Subsidiary of the Ultimate Parent;

 

  20.4.3

promptly, the details of any newly created Permitted Indebtedness of ZSG Group;

 

  20.4.4

promptly upon becoming aware of it, the details of any tax field audit
(Betriebsprüfung) which is current, threatened or pending against it which
would, if adversely determined, have a Material Adverse Effect;

 

  20.4.5

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
it, and which would, if adversely determined, have a Material Adverse Effect;
and

 

  20.4.6

promptly, the details of any change of its constitutional documents or any
Transaction Document.

 

- 52 -



--------------------------------------------------------------------------------

20.5

Notification of default

The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

20.6

Use of websites

 

  20.6.1

The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Agent (the “Designated Website”) if:

 

  (a)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

  (b)

both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

  (c)

the information is in a format previously agreed between the Borrower and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event SP Holding and the
Borrower shall supply the Agent with at least one copy in paper form of any
information required to be provided by them.

 

  20.6.2

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Borrower and the Agent.

 

  20.6.3

The Borrower shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (a)

the Designated Website cannot be accessed due to technical failure;

 

  (b)

the password specifications for the Designated Website change;

 

  (c)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (d)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (e)

the Designated Website or any information posted onto the Designated Website is
or has been infected by any electronic virus or similar software.

If the Borrower notifies the Agent under Clause 20.6.3(a) above or
Clause 20.6.3(e) above, all information to be provided by SP Holding and/or the
Borrower under this Agreement after the date of that notice shall be supplied in
paper form.

 

- 53 -



--------------------------------------------------------------------------------

  20.6.4

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall comply with any such request within
ten (10) Business Days.

 

20.7

“Know your customer” checks

 

  20.7.1

If:

 

  (a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Effective Date;

 

  (b)

any change in the status of the Borrower after the Effective Date; or

 

  (c)

a proposed assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) by a Lender of any of its rights and obligations under this
Agreement to a party that is not a Lender prior to such assignment or assignment
and transfer by assumption of contract (Vertragsübernahme),

obliges the Agent or any Lender (or, in the case of Clause 20.7.1(c) above, any
prospective New Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in Clause 20.7.1(c) above, on behalf of any prospective New Lender) in order for
the Agent, such Lender or, in the case of the event described in Clause
20.7.1(c) above, any prospective New Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

  20.7.2

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

20.8

German Banking Act (Kreditwesengesetz)

Upon request of the Agent, the Borrower shall provide the Agent with all such
further information about its financial and business affairs, as well as the
financial and business affairs of any of its Subsidiaries, in each case to the
extent necessary for any Lender to comply with its duties under section 18 of
the German Banking Act (Kreditwesengesetz).

 

- 54 -



--------------------------------------------------------------------------------

21.

FINANCIAL COVENANTS

 

21.1

Financial definitions

 

  21.1.1

In this Clause 21:

“Calculation Date” means each 30 June and 31 December in each calendar year
commencing with 30 June 2015;

“Current Assets” means, on any date, the aggregate of the current assets of the
Borrower at such date;

“Current Liabilities” means, on any date, the aggregate of the current
liabilities of the Borrower at such date;

“Current Ratio” means, on any date, the ratio, expressed as a percentage, of:

 

  (a)

Current Assets

to

 

  (b)

Current Liabilities.

“EBITDA” means the net profit of ZSG Group before deducting any negative or
adding any positive extraordinary or unusual items according to US-GAAP,

 

  (a)

plus the amount of taxes set against the net profits of ZSG Group in its
relevant consolidated financial statements and (without double counting) any
provision by ZSG Group for taxes,

 

  (b)

plus any amortisation and depreciation stated in the relevant consolidated
financial statements,

 

  (c)

plus any interest expense as recorded in the profit and loss statement for the
respective period,

 

  (d)

plus any other non-cash charges set against the net profits of the Borrower in
the relevant financial statements (including but not limited to non-cash
exchange rate gains or losses, non-cash effluent charges).

“Interest Cover Ratio” means, for any period on any Calculation Date, the ratio,
expressed as a percentage, of:

 

  (a)

EBITDA for such period,

to

 

  (b)

Interest Expense for such period;

 

- 55 -



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the consolidated amount in EUR which
will be necessary in order to pay in full all interest, premium and similar
amounts (howsoever characterised and including (a) the interest element of
capital leases, (b) interest on Subordinated Liabilities to the extent
transferred to the Shareholder Distribution Account, (c) repayment and
prepayment of Subordinated Liabilities to the extent transferred to the
Shareholder Distribution Account minus all amounts retransferred from the
Shareholder Distribution Account back to those operating accounts of the
Borrower which are not restricted (d) discount and acceptance fees payable (or
deducted), (e) fees payable in connection with the issue or maintenance of any
bank guarantee, (f) periodical payments under the Hedging Agreement (but
excluding non-cash interest attributable to the movement in its mark to market
valuation in accordance with US-GAAP) and (g) commitment, utilisation and
non-utilisation fees payable or incurred in respect of Financial Indebtedness)
accruing in respect of, this agreement and all other Financial Indebtedness of
ZSG Group which have become due and payable during such period but excluding
amortisation and write-offs of debt issue costs;

“Leverage Ratio” means the ratio of Net Debt to EBITDA;

“Net Debt” means, on any date, the excess of:

the sum of (without duplication):

the principal amount of Utilisations outstanding on such date;

the principal amount of other Financial Indebtedness (except exposure under the
Hedging Agreement and liabilities from operating lease) of the ZSG Group
outstanding on such date;

less

Unencumbered Cash at such date. For the avoidance of doubt, Subordinated
Liabilities shall be excluded from Net Debt;

“Unencumbered Cash” means, at any date, the principal amount of freely available
cash balances maintained by the ZSG Group in bank accounts maintained with
financial institutions located in approved locations on such date (and, for the
avoidance of doubt, a cash balance shall not be freely available if it is
subject to any lien in favour of any third party (excluding, however, any such
lien arising by way of set-off rights under mandatory principles of applicable
law) and except for an amount standing to the credit of the Shareholder
Distribution Account.

 

21.2

Leverage Ratio

The Borrower shall ensure that the Leverage Ratio in respect of any twelve
(12) months period on any Calculation Date shall not exceed 2.50:1.

 

- 56 -



--------------------------------------------------------------------------------

21.3

Interest Cover Ratio

The Borrower shall ensure that the Interest Cover Ratio in respect of each
twelve (12) months period on any Calculation Date shall equal or exceed 1.20:1.

 

21.4

Current Ratio

The Borrower shall ensure that the Current Ratio on any Calculation Date shall
equal or exceed 110 per cent.

 

21.5

Calculations

It is agreed that all Financial Covenants have to be calculated on the basis of
consolidated financial figures according to US-GAAP and on the basis of
consolidated Financial Statements supplied in accordance with Clause 21.1 and on
a rolling 12 months basis.

 

22.

GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the Effective Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.

 

22.1

Authorisations

The Borrower shall promptly:

 

  22.1.1

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  22.1.2

supply certified copies to the Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.

 

22.2

Compliance with laws

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 

22.3

Insurance

 

  22.3.1

The Borrower shall at all times effect and maintain the Insurances on and in
relation to its business and assets with reputable underwriters or insurance
companies.

 

  22.3.2

The Borrower shall pay all premiums and do all other things necessary to keep on
foot the insurances required to be effected and maintained by it pursuant to
Clause 22.3.1 above.

 

- 57 -



--------------------------------------------------------------------------------

22.4

Transactions with third parties

The Borrower shall and shall ensure that each member of the ZSG Group will
conclude any transaction with a third party, irrespective of whether or not it
is a Subsidiary of the Ultimate Parent, only on terms reasonably no less
favourable to it than those that could reasonably be obtainable by it on an
arm’s length basis. It will further waive any Financial Indebtedness owed by any
person to it only for valuable market consideration.

 

22.5

Pari passu ranking

The Borrower shall ensure that its payment obligations under the Finance
Documents will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

22.6

Environmental compliance

The Borrower shall and shall procure that each member of the ZSG Group will
obtain and maintain all requisite Environmental Licences and comply with:

 

  (a)

all applicable Environmental Laws; or

 

  (b)

the terms and conditions of all Environmental Licences applicable to it,

and take all reasonable steps in anticipation of known or expected future
changes to or obligations under the same, in each case where failure to do so
might reasonably be expected to have a Material Adverse Effect.

 

22.7

Environmental Claims

The Borrower shall inform the Agent in writing as soon as reasonably practicable
upon its becoming aware of:

 

  22.7.1

any Environmental Claim which has been commenced or threatened against a member
of ZSG Group; or

 

  22.7.2

any facts or circumstances which will or are reasonably likely to result in any
Environmental Claim being commenced or threatened against a member of ZSG Group,

where the claim, if determined against a member of ZSG Group, would be expected
to have a Material Adverse Effect.

 

22.8

Taxation

 

  22.8.1

The Borrower shall (and shall procure that each member of the ZSG Group will)
duly and punctually pay and discharge all Taxes imposed upon it or its assets
within the time period allowed without incurring penalties (save to the extent
that (i) payment is being contested in good faith, (ii) adequate reserves are
being maintained for those Taxes and (iii) payment can be lawfully withheld).

 

- 58 -



--------------------------------------------------------------------------------

  22.8.2

The Borrower shall not be materially overdue in the filing of any Tax returns.

 

22.9

Refinancing

The Borrower will procure that all acts and things (including the execution of
powers of attorney, assignments or other instruments) as are reasonably required
to give effect to the purposes of the Refinancing are, or will promptly be, done
(and do nothing to jeopardise the same).

 

22.10

Capitalisation

The Borrower shall ensure that, at all times after the Effective Date, it and
each of its Subsidiaries have sufficient equity to be and remain in compliance
with all thin capitalisation rules applicable to it and them.

 

22.11

Negative pledge

The Borrower shall not (and shall procure that no other member of the ZSG Group
will) create or permit to subsist any Security over all or any of its assets
other than Permitted Encumbrances.

 

22.12

Disposals

 

  22.12.1

Except as permitted under Clause 22.12.2, the Borrower shall not (and shall
procure that no other member of the ZSG Group will), enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset, including any material investment (Beteiligungen) or divisions
(Betriebsteile).

 

  22.12.2

Clause 22.12.1 above does not apply to any sale, lease, transfer or other
disposal:

 

  (a)

made in the ordinary course of business of the disposing entity;

 

  (b)

of assets in exchange for other assets comparable or superior as to type, value
and quality;

 

  (c)

of assets that are worn out, obsolete or redundant;

 

  (d)

which is a Permitted Transaction;

 

  (e)

to which the Majority Lenders have given their prior written consent; or

 

  (f)

where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under Clause 22.12.2(a), Clause 22.12.2(b) and Clause 22.12.2(c) above) does not
exceed EUR 15,000,000 (or its equivalent in another currency or currencies) in
any financial year.

 

- 59 -



--------------------------------------------------------------------------------

22.13

Financial Indebtedness

The Borrower shall not (and shall procure that no other member of the ZSG Group
will) incur, create or permit to subsist or have outstanding, and any Financial
Indebtedness or enters into any agreement or arrangement whereby it is entitled
to incur, create or permit to subsist any Financial Indebtedness other than, in
each case, Permitted Indebtedness.

 

22.14

Treasury Transactions

 

  22.14.1

The Borrower shall not (and shall procure that no other member of the ZSG Group
will) enter into any Treasury Transaction, other than the hedging transaction
and documented by the Hedging Agreement.

 

  22.14.2

The Borrower shall ensure that the Hedging Agreement is not terminated, varied
or cancelled without the prior consent of the Agent (acting on the instructions
of the Majority Lenders), save (in the case of arrangements documented by the
Hedging Agreement) as permitted by the Security Pooling Agreement.

 

22.15

Merger; agreement on profit

The Borrower shall not enter into:

 

  22.15.1

any amalgamation, demerger, merger, consolidation or corporate reconstruction or
any transaction with the commercial effect of the foregoing; or

 

  22.15.2

any profit and loss transfer agreement (Ergebnisabführungsvertrag) (other than
the existing profit and loss agreements between the Borrower and ZSG Holz and
ZSG Transport, respectively), any partnership agreements (stille Beteiligungen),
any other intercompany agreement (Unternehmensvertrag) or any similar
arrangement having as a consequence that a third party shares in the Borrower’s
profits,

in each case other than:

 

  (a)

a Permitted Transaction;

 

  (b)

with the prior written consent of the Majority Lenders.

 

22.16

Major investment

The Borrower shall not (and shall procure that no other member of the ZSG Group
will) without the prior written consent of the Agent acquire any assets
(separately or in a series of related acquisitions):

 

  22.16.1

the aggregate value of which exceeds EUR 20,000,000; and

 

  22.16.2

that the funding of which is fully or partially provided for by the proceeds of
a Loan.

 

- 60 -



--------------------------------------------------------------------------------

22.17

Joint Ventures

 

  22.17.1

Except as permitted under Clause 22.17.2 below, the Borrower shall not (and
shall procure that no other member of the ZSG Group will):

 

  (a)

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture having a value in excess of
EUR 1,000,000; or

 

  (b)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  22.17.2

Clause 22.17.1 above does not apply to any acquisition (or agreement to acquire)
any interest in a Joint Venture or transfer of assets (or agreement to transfer
assets) to a Joint Venture or loan made to or guarantee given in respect of the
obligations of a Joint Venture if such transaction is a Permitted Transaction.

 

22.18

Change of business

The Borrower shall not (and shall procure that no other member of the ZSG Group
will), make any substantial change to the general nature of its business from
that carried on at the Effective Date.

 

22.19

Share capital

The Borrower shall not (and shall procure that no other member of the ZSG Group
will) without the prior consent of the Majority Lenders:

 

  22.19.1

redeem, purchase, return or make any repayment in respect of any of its share
capital or make any capital distribution or enter into any agreement to do so;
or

 

  22.19.2

issue any shares or grant any person any right (whether conditional or
unconditional) to call for the issue or allotment of any of its shares
(including an option or a right of pre-emption or conversion) or enter into any
agreement to do any of the foregoing,

in each case, other than in accordance with the terms hereof (including Clause
22.18 (Subordinated Liabilities)) and the terms of the Shareholders’ Undertaking
Agreement.

 

22.20

Dividends and withdrawals

The Borrower shall not pay dividends and any other returns to any of its
investors (including in relation to any debt instruments) other than in
accordance with the terms hereof and the terms of the Shareholders’ Undertaking
Agreement.

 

- 61 -



--------------------------------------------------------------------------------

22.21

Subordinated Liabilities

The Borrower shall not pay any funds into the Shareholder Distribution Account
on account of interest on Shareholder Loans, except in compliance with
Section 1.5.3 hereof.

 

23.

EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 23 is an Event of Default.

 

23.1

Non-payment

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:

 

  23.1.1

its failure to pay is caused by administrative or technical error; and

 

  23.1.2

payment is made within ten (10) Business Days of its due date.

 

23.2

Financial covenants

Any requirement of Clause 21 (Financial covenants) is not satisfied.

 

23.3

Provision of Security

The Condition Precedent for the legal validity and effectiveness of and as
defined in each of the Security Documents has not been fulfilled within five
(5) Business Days of the Effective Date.

 

23.4

Other obligations

 

  23.4.1

The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in Clause 23.1 (Non-payment) and Clause 23.2 (Financial
covenants)).

 

  23.4.2

The Borrower does not comply with any provision of any Security Document.

 

  23.4.3

No Event of Default under Clause 23.4.1 above and Clause 23.4.2 above will occur
if:

 

  (a)

the Agent considers that the relevant non-compliance is capable of remedy; and

 

  (b)

the relevant non-compliance is remedied within twenty (20) Business Days of the
earlier of (i) the Agent giving notice to the Borrower and (ii) the date on
which the Borrower became aware or ought reasonably to have become aware of such
non-compliance.

 

23.5

Misrepresentation

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on behalf of the
Borrower under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.

 

- 62 -



--------------------------------------------------------------------------------

23.6

Cross default

 

  23.6.1

Any Financial Indebtedness of the Borrower is not paid when due nor within any
originally applicable grace period.

 

  23.6.2

Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

  23.6.3

Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).

 

  23.6.4

Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).

 

  23.6.5

No Event of Default will occur under this Clause 23.6 if: (i) the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clause 23.6.1 above to Clause 23.6.4 above is less than
EUR 10,000,000 (or its equivalent in any other currency or currencies) at any
one time; or (ii) any event or circumstance that would otherwise give rise to,
or cause an Event of Default to occur, under Clause 23.6.1 to 23.6.4 above is
disputed in good faith by the Borrower affected thereby by way of appropriate
proceedings.

 

23.7

Insolvency

If the Borrower:

 

  23.7.1

is unable to pay its debts as they fall due (Zahlungsunfähigkeit);

 

  23.7.2

commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in sections 17 to 19 of the German Insolvency Act (InsO);

 

  23.7.3

files for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens) or the
board of directors or management of the Borrower is required by law to file for
insolvency; or

 

  23.7.4

the competent court takes any of the actions set out in section 21 of the German
Insolvency Act (InsO) or the competent court institutes insolvency proceedings
against the Borrower (Eröffnung des Insolvenzverfahrens).

 

- 63 -



--------------------------------------------------------------------------------

23.8

Insolvency and similar proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  23.8.1

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

 

  23.8.2

the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of the Borrower
or any of its assets (including the directors of the Borrower requesting a
person to appoint any such officer in relation to it or any of its assets); or

 

  23.8.3

enforcement of any Security over any assets of the Borrower which is not
discharged within thirty (30) days,

or any analogous procedure or step is taken in any jurisdiction.

 

23.9

Execution or distress

Any execution (Zwangsvollstreckung) or distress (Beschlagnahme) (or any event
which under the laws of any other jurisdiction that has a similar effect) is
levied against, or an encumbrancer takes possession of the whole, or any
material part, of the assets of the Borrower is not discharged within thirty
(30) days.

 

23.10

Shareholders’ Undertaking Agreement

 

  23.10.1

The Ultimate Parent or SP Holding fails to comply with the provisions of, or
does not perform its respective obligations under, the Shareholders’ Undertaking
Agreement.

 

  23.10.2

No Event of Default will occur under this Clause 23.10 if

 

  (a)

the Agent considers that the relevant non-compliance or non-performance is
capable of remedy; and

 

  (b)

the relevant non-compliance or non-performance is remedied within twenty
(20) Business Days of the earlier of (i) the Agent giving notice to the Ultimate
Parent or SP Holding, as the case may be, and (ii) the date on which the
Ultimate Parent or SP Holding, as the case may be, became aware or ought
reasonably to have become aware of such non-compliance or non-performance.

 

  23.10.3

A representation or warranty given by the Ultimate Parent or SP Holding in the
Shareholders’ Undertaking Agreement is incorrect in any material respect and, if
the non-compliance or circumstances giving rise to such misrepresentation are
capable of remedy, it is not remedied within thirty (30) days of the earlier of
the Agent giving notice to the Ultimate Parent or the Ultimate Parent becoming
aware of the non-compliance or misrepresentation.

 

- 64 -



--------------------------------------------------------------------------------

23.11

Cessation of business

The Ultimate Parent suspends or ceases to carry on all or a material part of its
business except as a result of a disposal which is a Permitted Transaction.

 

23.12

Audit qualification

Any of the auditors qualify their opinion with respect to any of the financial
statements audited by them and delivered under Clause 20.1 (Financial
statements).

 

23.13

Expropriation

The authority or ability of the Borrower to conduct its business is wholly or
substantially curtailed by any seizure, expropriation, nationalisation,
intervention, restriction or other action by or on behalf of any governmental,
regulatory or other authority or other person in relation to the Borrower.

 

23.14

Repudiation and rescission of agreements

 

  23.14.1

the Borrower (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.

 

  23.14.2

Any party to the Transaction Documents (other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate any of those
agreements or instruments in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a Material Adverse
Effect.

 

23.15

Litigation

Any litigation, alternative dispute resolution, arbitration, administrative,
governmental, regulatory or other investigations, proceedings or disputes are
commenced in relation to the Transaction Documents or the transactions
contemplated in the Transaction Documents or against a member of the ZSG Group
which has or would have a Material Adverse Effect.

 

23.16

Change of Control

A Change of Control occurs.

 

23.17

Unlawfulness

It is or becomes unlawful for the Borrower to perform any of its obligations
under the Transaction Documents.

 

23.18

Environmental matters

 

  23.18.1

Any Environmental Contamination is discovered on any site owned, leased,
occupied or used by a member of the ZSG Group which might reasonably be expected
to have a Material Adverse Effect.

 

- 65 -



--------------------------------------------------------------------------------

  23.18.2

A member of the ZSG Group fails to comply with any Environmental Law or any
Environmental Licence or an Environmental Claim is made against a member of the
ZSG Group and as a result a Material Adverse Effect occurs.

 

23.19

Material Adverse Effect

Any situation or event occurs or series of events occur which has a Material
Adverse Effect.

 

23.20

Acceleration

At any time after the occurrence of (i) an Event of Default set out in Clause
23.1 (Non-payment), Clause 23.2 (Financial covenants), Clause 23.7 (Insolvency),
Clause 23.8 (Insolvency and similar proceedings), Clause 23.9 (Execution or
distress) in relation to the Borrower and Clause 23.17 (Unlawfulness) or
(ii) any other Event of Default and at any time thereafter while such Event of
Default is continuing and either the Agent, or as the case may be, the Majority
Lenders has or have determined in its or their reasonable opinion taking into
account the enforcement value of any guarantee and Security, that due to said
Event of Default the ability of the Borrower to perform any of its obligations
under the Finance Documents has been materially impaired and/or the Agent or the
Majority Lenders have given consideration to the reasonable concerns of the
Borrower and to avoid such notice, the Agent may, and will if so directed by the
Majority Lenders, by written notice to the Borrower do all or any of the
following in addition and without prejudice to any other rights or remedies
which it or any other Finance Party may have under this Agreement or any of the
other Finance Documents:

 

  23.20.1

cancel the Total Commitments whereupon they shall immediately be cancelled;

 

  23.20.2

declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable;

 

  23.20.3

declare that all or part of the Utilisations be payable on demand, whereupon
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

 

  23.20.4

require the Borrower to:

 

  (a)

procure that the liabilities of each of the Lenders and any Issuing Bank under
or in connection with each Bank Guarantee are promptly reduced to zero; or

 

  (b)

provide cash collateral for each Bank Guarantee in an amount specified by the
Agent and in the currency of that Bank Guarantee, whereupon the Borrower will do
so; and/or

 

  (c)

exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents.

 

- 66 -



--------------------------------------------------------------------------------

23.21

Demand basis

If all or part of the Loans and/or the Bank Guarantees have become due and
payable on demand pursuant to Clause 23.20 (Acceleration), the Agent, if so
instructed by the Majority Lenders, shall by notice to the Borrower call for
repayment and discharge of all or such part of the Loans and/or the Bank
Guarantees on such date as may be specified in such notice whereupon all or such
part of the Loans and/or the Bank Guarantees shall become due and payable
and/or, as appropriate, due for discharge on the date so specified together with
all interest, ancillary and other fees and commitment commission accrued and all
other sums payable under the Finance Documents.

 

- 67 -



--------------------------------------------------------------------------------

SECTION 8

CHANGES TO PARTIES

 

24.

CHANGES TO THE LENDERS

 

24.1

Assignments and assignments and transfers by assumption of contract
(Vertragsübernahme) by the Lenders

 

  24.1.1

Subject to this Clause 24, a Lender (the “Existing Lender”) may:

 

  (a)

assign any of its rights; or

 

  (b)

assign and transfer by assumption of contract (Vertragsübernahme) any of its
rights and obligations under any Finance Document,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”), provided that no such assignment or assignment and transfer by
assumption of contract (Vertragsübernahme) shall be permitted to any person that
competes with or operates in a business reasonably similar to that of the
Borrower.

 

  24.1.2

Subject to Clause 24.2 (Conditions of assignment and assignment and transfer by
assumption of contract (Vertragsübernahme)), each Party hereby gives its consent
in advance to any assignment and assignment and transfer by assumption of
contract (Vertragsübernahme) as referred to in Clause 24.1.1 above. Receipt of
an Assignment and Assumption Certificate by the Agent shall constitute notice of
the assignment and assignment and transfer by assumption of contract
(Vertragsübernahme) and each Party irrevocably authorises (bevollmächtigt) and
instructs the Agent to receive each such notice on its behalf and irrevocably
agrees that each such notice to be given to such party may be given to the
Agent.

 

  24.1.3

For the purposes of this Clause 24.1 each Finance Party, which is incorporated
or established under the laws of the Federal Republic of Germany hereby releases
the Agent from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Finance Party. A Finance Party which is barred by its constitutional documents
or by-laws from granting such exemption shall notify the Agent accordingly.

 

24.2

Conditions of assignment or assignment and transfer by assumption of contract
(Vertragsübernahme)

The consultation with the Borrower is required for an assignment or assignment
and transfer by assumption of contract (Vertragsübernahme) by an Existing
Lender, unless the assignment or assignment and transfer by assumption of
contract (Vertragsübernahme) is to another Lender or an Affiliate of a Lender.

 

- 68 -



--------------------------------------------------------------------------------

  24.2.1

An assignment will only be effective on:

 

  (a)

receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Existing Lender; and

 

  (b)

performance by the Agent of all “know your customer” or other checks relating to
any person that it is required to carry out in relation to such assignment to a
New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

  24.2.2

An assignment and transfer by assumption of contract (Vertragsübernahme) will
only be effective if the procedure set out in Clause 24.5 (Procedure for
assignment and transfer by assumption of contract (Vertragsübernahme)) is
complied with.

 

  24.2.3

If:

 

  (a)

a Lender assigns or assigns and transfers by assumption of contract
(Vertragsübernahme) any of its rights or obligations under the Finance Documents
or changes its Facility Office; and

 

  (b)

as a result of circumstances existing at the date the assignment, assignment and
transfer by assumption of contract (Vertragsübernahme) or change occurs, the
Borrower would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 14 (Tax gross-up and indemnities)
or Clause 15 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred.

 

24.3

Assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) fee

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 2,000.

 

24.4

Limitation of responsibility of Existing Lenders

 

  24.4.1

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (a)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (b)

the financial condition of the Borrower;

 

- 69 -



--------------------------------------------------------------------------------

  (c)

the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 

  (d)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  24.4.2

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (a)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b)

will continue to make its own independent appraisal of the creditworthiness of
the Borrower and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

  24.4.3

Nothing in any Finance Document obliges an Existing Lender to:

 

  (a)

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or assigned and transferred by assumption of contract
(Vertragsübernahme) under this Clause 24; or

 

  (b)

support any losses directly or indirectly incurred by the New Lender by reason
of the nonperformance by the Borrower of its obligations under the Finance
Documents or otherwise.

 

24.5

Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)

 

  24.5.1

Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
assignment and transfer by assumption of contract (Vertragsübernahme)) a
assignment and transfer by assumption of contract (Vertragsübernahme) is
effected in accordance with Clause 24.5.3 below when the Agent executes an
otherwise duly completed Assignment and Assumption Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to Clause
24.5.2 below, as soon as reasonably practicable after receipt by it of a duly
completed Assignment and Assumption Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment and Assumption Certificate.

 

  24.5.2

Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises (bevollmächtigt) the Agent to execute and thereby ratify on its
behalf any duly completed Assignment and Assumption Certificate.

 

- 70 -



--------------------------------------------------------------------------------

  24.5.3

The Agent shall only be obliged to execute an Assignment and Assumption
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assignment and transfer by assumption of contract (Vertragsübernahme) to such
New Lender.

 

  24.5.4

On the Transfer Date:

 

  (a)

to the extent that in the Assignment and Assumption Certificate the Existing
Lender seeks to assign and transfer by assumption of contract
(Vertragsübernahme) its rights and obligations under the Finance Documents the
Borrower and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
“Discharged Rights and Obligations”);

 

  (b)

the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as the Borrower and the New Lender have
assumed and/or acquired the same in place of the Borrower and the Existing
Lender;

 

  (c)

the Agent, the Arranger, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
transfer by assumption of contract (Vertragsübernahme) and to that extent the
Agent, the Arranger and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

  (d)

the New Lender shall become a Party as a “Lender”.

 

  24.5.5

For the purposes of this Clause 24.5 each Party which is incorporated or
established under the laws of the Federal Republic of Germany hereby releases
the Agent from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Party. A Party which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Agent accordingly.

 

24.6

Copy of Assignment and Assumption Certificate to the Borrower

The Agent shall, as soon as reasonably practicable after it has executed an
Assignment and Assumption Certificate, send to the Borrower a copy of that
Assignment and Assumption Certificate.

 

- 71 -



--------------------------------------------------------------------------------

25.

CONFIDENTIALITY

Any Lender may disclose to (i) any of its Affiliates and (ii) any other person,
provided that it first obtains a customary non-disclosure agreement (a copy of
which shall be provided to the Borrower) (and in each case to any of its or
their officers, directors, employees, professional advisers, auditors, partners
and representatives):

 

  25.1.1

to (or through) whom that Lender assigns or assigns and transfers by assumption
of contract (Vertragsübernahme) (or may potentially assign or assign and
transfer by assumption of contract (Vertragsübernahme)) all or any of its rights
and obligations under this Agreement;

 

  25.1.2

with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or the Borrower;

 

  25.1.3

appointed by any Finance Party or by a person to whom Clause 25.1.1 or 25.1.2
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under Clause 27.13.3 (Relationship with the
Lenders));

 

  25.1.4

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in Clause 25.1.1
or 25.1.2 above;

 

  25.1.5

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  25.1.6

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  25.1.7

who is a Party; or

 

  25.1.8

with the consent of the Borrower, any information about the Borrower and the
Transaction Documents as that Lender shall consider appropriate.

 

26.

CHANGES TO THE BORROWER

The Borrower may not assign any of its rights or assign and transfer by
assumption of contract (Vertragsübernahme) any of its rights or obligations
under the Finance Documents.

 

- 72 -



--------------------------------------------------------------------------------

SECTION 9

THE FINANCE PARTIES

 

27.

ROLE OF THE AGENT, THE ARRANGER, ANY ISSUING BANK AND OTHERS

 

27.1

Appointment of the Agent

 

  27.1.1

Each of the Arranger, the Lenders and any Issuing Bank appoints the Agent to act
as its agent and attorney (Stellvertreter) under and in connection with the
Finance Documents.

 

  27.1.2

Each of the Arranger, the Lenders and any Issuing Bank authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

  27.1.3

Each of the Arranger, the Lenders and any Issuing Bank hereby relieves the Agent
from the restrictions pursuant to section 181 German Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law, in each case to the extent legally possible to such Finance
Party. A Finance Party which is barred by its constitutional documents or
by-laws from granting such exemption shall notify the Agent accordingly.

 

27.2

Duties of the Agent

 

  27.2.1

The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 

  27.2.2

Subject to Clause 27.2.3 below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

  27.2.3

Without prejudice to Clause 24.6 (Copy of Assignment and Assumption Certificate
to the Borrower), Clause 27.2.2 above shall not apply to any Assignment and
Assumption Certificate.

 

  27.2.4

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  27.2.5

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  27.2.6

If the Agent is aware of the non payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

- 73 -



--------------------------------------------------------------------------------

  27.2.7

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  27.2.8

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

27.3

Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

27.4

No fiduciary duties

 

  27.4.1

Nothing in any Finance Document constitutes the Agent, the Arranger and/or any
Issuing Bank as a trustee (Treuhänder) of any other person. Neither the Agent
nor the Arranger has any financial or commercial duty of care
(Vermögensfürsorgepflicht) for any person.

 

  27.4.2

None of the Agent, the Arranger or any Issuing Bank shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

27.5

Rights and discretions

 

  27.5.1

The Agent and any Issuing Bank may rely on:

 

  (a)

any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised;

 

  (b)

any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify; and

 

  (c)

a certificate from any person:

 

  (i)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (ii)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing.

as sufficient evidence that that is the case and, in the case of paragraph (i)
above, may assume the truth and accuracy of that certificate.

 

- 74 -



--------------------------------------------------------------------------------

  27.5.2

The Agent may assume that:

 

  (i)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

  (ii)

unless it has received notice of revocation, that those instructions have not
been revoked.

 

  27.5.3

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (a)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non payment));

 

  (b)

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 

  (c)

any notice or request made by SP Holding (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of the Borrower.

 

  27.5.4

The Agent may engage, pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

  27.5.5

Without prejudice to the generality of Clause 27.5.3 above or Clause 27.5.5
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

 

  27.5.6

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

  27.5.7

The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 

  27.5.8

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

  27.5.9

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arranger or any Issuing Bank is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

  27.5.10

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

- 75 -



--------------------------------------------------------------------------------

27.6

Majority Lenders’ instructions

 

  27.6.1

Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from acting) in accordance with an
instruction of the Majority Lenders.

 

  27.6.2

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 

  27.6.3

Save in the case of decisions stipulated to be a matter for any other Lender or
the Majority Lender under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all the Finance Parties other than the
Security Agent.

 

  27.6.4

The Agent may refrain from acting in accordance with any instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.

 

  27.6.5

In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent may act (or refrain from acting) as it considers to be in
the best interest of the Lenders.

 

  27.6.6

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This Clause 27.6.6 shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Security Documents or enforcement of Transaction
Security or the Security Documents.

 

- 76 -



--------------------------------------------------------------------------------

27.7

Responsibility for documentation

None of the Agent, the Arranger or any Issuing Bank is responsible for:

 

  27.7.1

the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, any Issuing Bank, the Borrower or
any other person in or in connection with any Transaction Document or
information memorandum or the transactions contemplated in the Transaction
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Transaction
Document;

 

  27.7.2

the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document, any Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document; or

 

  27.7.3

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

27.8

No duty to monitor

The Agent shall not be bound to enquire:

 

  27.8.1

whether or not any Default has occurred;

 

  27.8.2

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  27.8.3

whether any other event specified in any Finance Document has occurred.

 

27.9

Exclusion of liability

 

  27.9.1

Without limiting Clause 27.9.2 below (and without prejudice to any other
provision of any Transaction Document excluding or limiting the liability of the
Agent), none of the Agent, the Arranger or any Issuing Bank will be liable for:

 

  (a)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Transaction Document, unless directly caused by
its gross negligence or wilful misconduct;

 

  (b)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Transaction Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Transaction Document, other
than by reason of its gross negligence or wilful misconduct; or

 

- 77 -



--------------------------------------------------------------------------------

  (c)

without prejudice to the generality of paragraphs (a) and (b) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Agent) arising
as a result of:

 

  (i)

any act, event or circumstance not reasonably within its control; or

 

  (ii)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

 

  27.9.2

No Party (other than the Agent, the Arranger or any Issuing Bank (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, the Arranger or any Issuing Bank, in respect of any claim it might
have against the Agent, the Arranger or any Issuing Bank or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Transaction Document and any officer, employee or agent of the Agent, the
Arranger or any Issuing Bank may rely on this Clause pursuant to section 328
para. 1 German Civil Code (Bürgerliches Gesetzbuch) (echter berechtigender
Vertrag zugunsten Dritter).

 

  27.9.3

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

  27.9.4

Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

 

  (a)

any “know your customer” or other checks in relation to any person; or

 

  (b)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

- 78 -



--------------------------------------------------------------------------------

  27.9.5

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 

27.10

Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within five
(5) Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by the Borrower pursuant to a Finance Document).

 

27.11

Resignation of the Agent

 

  27.11.1

The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the Lenders and the Borrower.

 

  27.11.2

Alternatively the Agent may resign by giving thirty (30) days’ notice to the
Lenders and the Borrower, in which case the Majority Lenders (after consultation
with the Borrower) may appoint a successor Agent.

 

  27.11.3

If the Majority Lenders have not appointed a successor Agent in accordance with
Clause 27.11.2 above within twenty (20) days after notice of resignation was
given, the retiring Agent (after consultation with the Borrower) may appoint a
successor Agent.

 

  27.11.4

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under Clause 27.11.3 above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 27.11.4 and any
other term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent’s
normal fee rates and those amendments will bind the Parties.

 

  27.11.5

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents. The Borrower shall, within five Business Days of
demand, reimburse the retiring Agent for the amount of all costs and expenses
(including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.

 

- 79 -



--------------------------------------------------------------------------------

  27.11.6

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  27.11.7

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under 27.11.5 above) but shall remain entitled to the benefit of
Clause 16.2 (Indemnity to the Agent) and this Clause 27.11 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

  27.11.8

After consultation with the Borrower, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with Clause 27.11.2 above. In this
event, the Agent shall resign in accordance with Clause 27.11.2 above.

 

  27.11.9

The Agent shall resign in accordance with Clause 27.11.2 above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to Clause 27.11.3 above) if on or after the date which is three
(3) months before the earliest FATCA Application Date relating to any payment to
the Agent under the Finance Documents, either:

 

  (a)

the Agent fails to respond to a request under Clause 14.7 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

  (b)

the information supplied by the Agent pursuant to Clause 14.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

  (c)

the Agent notifies the Lenders that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

27.12

Confidentiality

 

  27.12.1

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

- 80 -



--------------------------------------------------------------------------------

  27.12.2

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

  27.12.3

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent and the Arranger are obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.

 

27.13

Relationship with the Lenders

 

  27.13.1

The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent’s principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

  (a)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

  (b)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five (5) Business Days’ prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.

 

  27.13.2

Each Lender shall supply the Security Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

 

  27.13.3

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 32.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 32.2 (Addresses) and paragraph (a)(ii) of Clause 32.5 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 

- 81 -



--------------------------------------------------------------------------------

27.14

Credit appraisal by the Lenders and an Issuing Bank

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Transaction Document, each Lender and
any Issuing Bank confirms to the Agent, the Arranger or the respective Issuing
Bank that it has been, and will continue to be, solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with any Transaction Document including but not limited to:

 

  27.14.1

the financial condition, status and nature of the Borrower;

 

  27.14.2

the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document, any Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document;

 

  27.14.3

whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document or the transactions contemplated by any
Transaction Document, any Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document; and

 

  27.14.4

the adequacy, accuracy and/or completeness of any information memorandum, and
any other information provided by the Agent any Party or by any other person
under or in connection with any Transaction Document, the transactions
contemplated by the Transaction Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document.

 

27.15

Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

27.16

Agent’s management time

Any amount payable to the Agent under Clause 16.2.1 (Indemnity to the Agent)
(provided that it is evidenced that a Event of Default pursuant to Clause 23.1
(Non-payment) has occured) and Clause 18.3 (Costs and expenses) and Clause 27.10
(Lenders’ indemnity to the Agent) shall include the cost of utilising the
Agent’s management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the Agent may notify to the Borrower
and the Lenders, and is in addition to any fee paid or payable to the Agent
under Clause 13 (Fees).

 

27.17

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

- 82 -



--------------------------------------------------------------------------------

27.18

Security Agent as creditor - parallel debt

 

  27.18.1

Each of the Parties agrees, and the Borrower acknowledges by way of an abstract
acknowledgement of debt (abstraktes Schuldanerkenntnis) (the “Acknowledgement”),
that each and every obligation of the Borrower (and any of its successors
pursuant to this Agreement) under this Agreement and the other Finance Documents
shall also be owing in full to the Security Agent (and each of the latter’s
successors under this Agreement), and that accordingly the Security Agent will
have its own independent right to demand performance by the Borrower of those
obligations. The Security Agent undertakes towards the Borrower that in case of
any discharge of any such obligation owing to one of the Security Agent or a
Finance Party, it will, to the same extent, not make a claim against the
Borrower under the Acknowledgement at any time, provided that any such claims
can be made against the Borrower if such discharge is made by virtue of any set
off, counterclaim or similar defence invoked by the Borrower vis-à-vis the
Security Agent.

 

  27.18.2

Without limiting or affecting the Security Agent’s rights against the Borrower
(whether under this Clause 27.18 or under any other provision of the Finance
Documents), the Security Agent agrees with each other Finance Party (on a
several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights under the Acknowledgement with a Finance Party
except with the consent of the relevant Finance Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Security Agent’s right to act in the protection or preservation of rights under
or to enforce any Security Document as contemplated by this Agreement, the
relevant Security Document or any other Finance Document (or to do any act
reasonably incidental to the foregoing).

 

28.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

28.1

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

28.2

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

28.3

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

- 83 -



--------------------------------------------------------------------------------

29.

SHARING AMONG THE FINANCE PARTIES

 

29.1

Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Borrower other than in accordance with Clause 30 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  29.1.1

the Recovering Finance Party shall, within five (5) Business Days, notify
details of the receipt or recovery to the Agent;

 

  29.1.2

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  29.1.3

the Recovering Finance Party shall, within five (5) Business Days of demand by
the Agent, pay to the Agent an amount (the “Redistribution”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 30.5 (Partial payments).

 

29.2

Redistribution of payments

The Agent shall treat the Redistribution as if it were a payment by the Borrower
concerned under Clause 30 (Payment mechanics) and shall pay the Redistribution
to the Finance Parties (other than the Recovering Finance Party) in accordance
with Clause 30.5 (Partial payments).

 

29.3

Recovering Finance Party’s rights

After payment of the full Redistribution, the Recovering Finance Party will be
subrogated to the portion of the claims paid under Clause 29.2 (Redistribution
of payments) by each Finance Party (other than the Recovering Finance Party)
assigning (abtreten) to the Recovering Finance Party that part of its own
corresponding claim hereunder which is allocable to its portion of the
Redistribution, and subsequently to such assignments being effected the Borrower
will owe the Recovering Finance Party a debt which is equal to the
Redistribution, immediately payable and of the type originally discharged.

 

29.4

Reversal of redistribution

If under Clause 29.2 (Redistribution of payments):

 

  29.4.1

a Recovering Finance Party must subsequently return a Recovery, or an amount
measured by reference to a Recovery, to the Borrower; and

 

  29.4.2

the Recovering Finance Party has paid a Redistribution in relation to that
Recovery,

 

- 84 -



--------------------------------------------------------------------------------

each Finance Party shall, within three (3) Business Days of demand by the
Recovering Finance Party through the Agent, reimburse the Recovering Finance
Party all or the appropriate portion of the Redistribution paid to that Finance
Party. Thereupon the subrogation in Clause 29.2 (Redistribution of payments)
will operate in reverse to the extent of the reimbursement (including the
reversals of the assignments contemplated therein).

 

29.5

Exceptions

 

  29.5.1

This Clause 29 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this clause, have a valid and
enforceable claim against the Borrower.

 

  29.5.2

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (a)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (b)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

- 85 -



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATION

 

30.

PAYMENT MECHANICS

 

30.1

Payments to the Agent

 

  30.1.1

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or that Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

  30.1.2

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

30.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.3 (Distributions to the Borrower) and Clause 30.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London, as specified by that Party).

 

30.3

Distributions to the Borrower

The Agent may (with the consent of the Borrower or in accordance with Clause 31
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.4

Clawback and pre-funding

 

  30.4.1

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  30.4.2

Unless 30.4.3 applies, if the Agent pays an amount to another Party and it
proves to be the case that the Agent had not actually received that amount, then
the Party to whom that amount (or the proceeds of any related exchange contract)
was paid by the Agent shall on demand refund the same to the Agent together with
interest on that amount from the date of payment to the date of receipt by the
Agent, calculated by the Agent to reflect its cost of funds.

 

- 86 -



--------------------------------------------------------------------------------

  30.4.3

If the Agent is willing to make available amounts for the account of a Borrower
before receiving funds from the Lenders then if and to the extent that the Agent
does so but it proves to be the case that it does not then receive funds from a
Lender in respect of a sum which it paid to a Borrower:

 

  (a)

the Borrower to whom that sum was made available shall on demand refund it to
the Agent; and

 

  (b)

the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

 

30.5

Partial payments

 

  30.5.1

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order:

 

  (a)

first, in or towards payment pro rata of any unpaid amount owing to the Agent
under the Finance Documents;

 

  (b)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (c)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

  (d)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

  30.5.2

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in Clause 30.5.1(b) above to Clause 30.5.1(d) above.

 

  30.5.3

Clause 30.5.1 above and Clause 30.5.2 above will override any appropriation made
by the Borrower.

 

30.6

No set-off by Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim unless the counterclaim is undisputed or has been confirmed in a
final non-appealable judgement.

 

30.7

Business Days

 

  30.7.1

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

- 87 -



--------------------------------------------------------------------------------

  30.7.2

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

30.8

Currency of account

 

  30.8.1

Subject to Clause 30.8.2 below and to Clause 30.8.5 below, euro is the currency
of account and payment for any sum due from the Borrower under any Finance
Document.

 

  30.8.2

A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

 

  30.8.3

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  30.8.4

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  30.8.5

Any amount expressed to be payable in a currency other than euro shall be paid
in that other currency.

 

31.

SET-OFF

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 German Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to the Borrower, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

32.

NOTICES

 

32.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or unencrypted email.

 

32.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  32.2.1

in the case of the Borrower, that identified with its name below;

 

  32.2.2

in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

 

- 88 -



--------------------------------------------------------------------------------

  32.2.3

in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five (5) Business Days’ notice.

 

32.3

Delivery

 

  32.3.1

Unless otherwise specifically provided, any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective:

 

  (a)

if by way of fax, when received in legible form; or

 

  (b)

if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

  32.3.2

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  32.3.3

All notices from or to the Borrower shall be sent through the Agent.

 

32.4

Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

32.5

Electronic communication

 

  32.5.1

Unless otherwise specifically provided, any communication to be made between any
two Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means to the extent that those two Parties
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication and if those two Parties:

 

  (a)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

  (b)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

- 89 -



--------------------------------------------------------------------------------

  (c)

notify each other of any change to their address or any other such information
supplied by them.

 

  32.5.2

Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent only if it is addressed in such a
manner as the Agent shall specify for this purpose.

 

32.6

English language

 

  32.6.1

Any notice given under or in connection with any Finance Document must be in
English.

 

  32.6.2

All other documents provided under or in connection with any Finance Document
must be:

 

  (a)

in English; or

 

  (b)

if not in English, accompanied by a certified English translation and, in this
case, the English translation will prevail in all events unless the document is
a constitutional, statutory or other official document.

 

33.

CALCULATIONS AND CERTIFICATES

 

33.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

33.2

Certificates and Determinations

 

  33.2.1

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

  33.2.2

The Finance Parties make the certifications or determinations of a rate or
amount under any Finance Document in the exercise of their unilateral right to
specify performance (einseitiges Leistungsbestimmungsrecht) which they will
exercise with reasonable discretion (billiges Ermessen).

 

  33.2.3

The Parties agree not to dispute in any legal proceeding the correctness of the
determinations and certifications of a rate or amount made by a Finance Party
under any Finance Document unless the determinations or certifications are
inaccurate on their face or gross negligence or fraud can be shown.

 

33.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

- 90 -



--------------------------------------------------------------------------------

34.

PARTIAL INVALIDITY

The Parties agree that should at any time, any provisions of this Agreement be
or become void (nichtig), invalid or due to any reason ineffective (unwirksam)
this will indisputably (unwiderlegbar) not affect the validity or effectiveness
of the remaining provisions and this Agreement will remain valid and effective,
save for the void, invalid or ineffective provisions, without any Party having
to argue (darlegen) and prove (beweisen) the Parties intent to uphold this
Agreement even without the void, invalid or ineffective provisions.

The void, invalid or ineffective provision shall be deemed replaced by such
valid and effective provision that in legal and economic terms comes closest to
what the Parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

 

35.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

36.

AMENDMENTS AND WAIVERS

 

36.1

Written form

Changes to and amendments of this Agreement including this Clause 36.1 must be
made in writing.

 

36.2

Required consents

 

  36.2.1

Subject to Clause 36.3 (Exceptions), any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Borrower
and any such amendment or waiver will be binding on all Parties.

 

  36.2.2

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 36.

 

36.3

Exceptions

 

  36.3.1

An amendment or waiver that has the effect of changing or which relates to:

 

  (a)

the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

- 91 -



--------------------------------------------------------------------------------

  (b)

an extension to the date of payment of any amount under the Finance Documents;

 

  (c)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (d)

an increase in or an extension of any Commitment, an extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the relevant Facility;

 

  (e)

the release of any Security;

 

  (f)

any provision which expressly requires the consent of all the Lenders; or

 

  (g)

Clause 2.2 (Finance Parties’ rights and obligations), Clause 24 (Changes to the
Lenders) or this Clause 36;

shall not be made without the prior consent of all the Lenders.

 

  36.3.2

An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger or any Issuing Bank may not be effected without the consent of the
Agent, the Arranger or the respective Issuing Bank.

 

  36.3.3

Notwithstanding Clause 36.3.1 above and Clause 36.3.2 above, the Agent may make
technical amendments to the Finance Documents arising out of manifest errors on
the face of the Finance Documents, where such amendments would not prejudice or
otherwise be adverse to the interests of any Finance Party without any reference
or consent of the Finance Parties.

 

  36.3.4

For the purposes of this Clause 36.3 each Party, which is incorporated or
established under the laws of the Federal Republic of Germany, hereby releases
the Agent from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Party. A Party which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Agent accordingly.

 

37.

CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

37.1

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed signature page(s), transmitted by any means of
telecommunication (telekommunikative Übermittlung) such as by way of fax or
electronic photocopy.

 

37.2

If the Parties to this Agreement choose to conclude this Agreement pursuant to
Clause 37.1 above, they will transmit the signed signature page(s) of this
Agreement to Clifford Chance Deutschland LLP, Mainzer Landstrasse 46, 60325
Frankfurt am Main, Germany attention to Julia Krystofiak or Tobias Spahn (each a
“Recipient”). The Agreement will be considered concluded once (i) one Recipient
has actually received the signed signature page(s) (Zugang der
Unterschriftsseite(n)) from all Parties to this Agreement (whether by way of
fax, electronic photocopy or other means of telecommunication) (ii) the
respective Party has confirmed by email to the Recipients that its signature
page shall be released to the other Parties and (iii) at the time of the receipt
of the last outstanding signature page(s) and the respective release
confirmation by such one Recipient.

 

- 92 -



--------------------------------------------------------------------------------

37.3

For the purposes of this Clause 37 only, the Parties to this Agreement appoint
each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all Parties to this Agreement. For the avoidance of doubt, each Recipient
will have no further duties connected with its position as Recipient. In
particular, each Recipient may assume the conformity to the authentic
original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

 

38.

STATUTE OF LIMITATIONS (VERJÄHRUNG)

Any claim for payment arising under this Agreement shall become time barred
(verjährt) five (5) years after its coming into existence.

 

- 93 -



--------------------------------------------------------------------------------

SECTION 11

GOVERNING LAW AND ENFORCEMENT

 

39.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by and construed in accordance with the laws of
the Federal Republic of Germany.

 

40.

JURISDICTION

 

40.1

The courts of Munich, Federal Republic of Germany, have exclusive jurisdiction
to settle any dispute arising out of, or in connection with, any Finance
Document (including a dispute regarding the existence, validity or termination
of any Finance Document or any non-contractual obligation arising out of or in
connection with any Finance Document) (a “Dispute”).

 

40.2

The Parties agree that the courts of Munich, Federal Republic of Germany, are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will dispute to the contrary.

 

40.3

This Clause 40.3 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

- 94 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

 

1.

Borrower

 

1.1

A copy of the constitutional documents of the Borrower in the form required by
the Agent, including an up-to-date officially certified or electronic commercial
register extract (beglaubigter oder elektronischer Handelsregisterauszug) and
the articles of association (Satzung).

 

1.2

A copy of a resolution of the shareholders of the Borrower:

 

  1.2.1

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  1.2.2

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

  1.2.3

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

2.

Finance Documents

 

2.1

Each of the following documents duly executed by all the parties thereto:

 

  2.1.1

this Agreement;

 

  2.1.2

each Fee Letter;

 

  2.1.3

each Security Document;

 

  2.1.4

the Security Pooling Agreement;

 

  2.1.5

the Shareholders’ Undertaking Agreement; and

 

  2.1.6

any other document agreed to be a “Finance Document” by both the Agent and the
Borrower.

 

3.

Transaction Documents

Each of the Shareholder Loan Agreements duly executed by all the parties thereto
certified to be a true copy by a director of the Borrower. The maturity date of
each Shareholder Loan Agreement is not earlier than the Termination Date.

 

4.

Accounts

Delivery of the annual audited accounts in respect of the Borrower, SP Holding
and the Ultimate Parent for the period ending 31 December 2013.

 

- 96 -



--------------------------------------------------------------------------------

5.

Refinancing

 

5.1

The maturity date of the notes issued in connection with Note Issue is not
earlier than the Termination Date.

 

5.2

Delivery of a copy of each Refinancing Document.

 

6.

Legal opinions

Legal opinions addressed to the Original Lenders:

 

6.1

from Sangra Moller LLP in respect of the Ultimate Parent:

 

  6.1.1

its due incorporation, its valid existence, its ability to assume rights and
liabilities and be sued in its own name and the power to own its assets and
carry on its business as it is being conducted;

 

  6.1.2

the due capacity of (including the power to enter into, perform and take all
necessary action to authorise its entry into and performance of, the Shareholder
Loan Agreement to which it is a party and the Shareholders’ Undertaking
Agreement and the transactions contemplated by those Transaction Documents) and
the due execution by the Ultimate Parent in relation to each of the Shareholder
Loan Agreement to which it is a party and the Shareholders’ Undertaking
Agreement;

 

  6.1.3

the choice of the laws of the Federal Republic of Germany to govern the
Shareholder Loan Agreement to which it is a party and the Shareholders’
Undertaking Agreement being upheld by the relevant state and federal courts; and

 

  6.1.4

recognition and acceptance of final and conclusive judgment against it from any
court in the Federal Republic of Germany by the relevant state and federal
courts without re-trial or examination of the merits of the case;

 

6.2

from the Borrowers’ legal adviser in respect of the Borrower:

 

  6.2.1

its due incorporation, its valid existence, its ability to assume rights and
liabilities and be sued in its own name and the power to own its assets and
carry on its business as it is being conducted; and

 

  6.2.2

the due capacity of (including the power to enter into, perform and take all
necessary action to authorise its entry into and performance of the Transaction
Documents to which it is a party and the transactions contemplated by those
Transaction Documents;

 

6.3

from Clifford Chance Deutschland LLP in respect of the legality, validity and
binding effect of the Finance Documents.

 

7.

Other documents and evidence

 

7.1

A copy of any other Authorisation or other document, opinion or assurance which
the Agent reasonably considers to be necessary or desirable (if it has notified
the Borrower accordingly) in connection with the entry into and performance of
the transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

- 97 -



--------------------------------------------------------------------------------

7.2

Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 13 (Fees) and Clause 18 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

 

7.3

A solvency certificate given by the directors of the Borrower.

 

7.4

A certificate from the Borrower, signed by two of its directors:

 

  7.4.1

evidencing that there has been no material adverse change in the financial
condition of the Borrower since 30 June 2014;

 

  7.4.2

confirming compliance with all representations and warranties to be given by the
Borrower; and

 

  7.4.3

confirming that no Default or Event of Default has occurred and is continuing.

 

7.5

Provision by the Borrower of all information necessary to comply with any money
laundering regulations.

 

- 98 -



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

 

From:

[Borrower]

 

To:

[Agent]

 

Dated:



Dear Sirs

Zellstoff Stendal GmbH – EUR 75,000,000 Revolving Credit Facility Agreement
dated [—] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.

We wish to [borrow a Loan]/[request the issue of a Bank Guarantee] on the
following terms:

 

Proposed Utilisation Date:    [—] (or, if that is not a Business Day, the next
Business Day) Amount:    [—] or, if less, the Available Facility Interest
Period:    [—]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.

The proceeds of this Loan should be credited to [account].

 

5.

This Utilisation Request is irrevocable.

Yours faithfully

 

 

   

 

authorised signatory for

   

authorised signatory for

[name of Borrower]

   

[name of Borrower]

 

- 99 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ASSIGNMENT AND ASSUMPTION CERTIFICATE

 

To:

UniCredit Bank AG as Agent

 

From:

[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

 

Dated:



Zellstoff Stendal GmbH – EUR 75,000,000 Revolving Credit Facility Agreement
dated [—] (the “Agreement”)

 

1.

We refer to the Agreement. This is an Assignment and Assumption Certificate.
Terms defined in the Agreement have the same meaning in this Assignment and
Assumption Certificate unless given a different meaning in this Assignment and
Assumption Certificate.

 

2.

We refer to Clause 24.5 (Procedure for assignment and transfer by assumption of
contract (Vertragsübernahme)):

 

  (a)

the Existing Lender assigns to the New Lender all the rights of the Existing
Lender under the Finance Documents (including the Security Pooling Agreement and
the Shareholders Undertaking Agreement) which correspond to that portion of the
Existing Lender’s Commitments under the Agreement specified in the Schedule;

 

  (b)

the New Lender assumes all the obligations of the Existing Lender which
correspond to the rights assigned under paragraph (a) above;

 

  (c)

the Existing Lender is released from those obligations; and

 

  (d)

on the Transfer Date, the New Lender shall become a Party as a Lender.

 

3.

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 32.2 (Addresses) are set out in the
Schedule.

 

4.

The proposed Transfer Date is [—].

 

5.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 24.4.3 (Limitation of responsibility of Existing
Lenders).

 

6.

The New Lender confirms (i) that it becomes a party to the Security Pooling
Agreement and the Shareholders Undertaking Agreement by virtue of the assignment
and assumption hereunder and (ii) that it is bound by, and entitled to all
benefits arising from, the provisions of such agreements as if it had been an
original party to such agreements.

 

- 100 -



--------------------------------------------------------------------------------

7.

This Assignment and Assumption Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment and Assumption
Certificate.

 

8.

This Assignment and Assumption Certificate is governed by German law.

 

- 101 -



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

   

[New Lender]

By:

 

 

    By:  

 

This Assignment and Assumption Certificate is accepted by the Agent and the
Transfer Date is confirmed as [—].

[Agent]

 

By:    

 

- 102 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF COMPLIANCE CERTIFICATE

 

To:

UniCredit Bank AG as Agent

 

From:

[The Borrower]

Dated:

Dear Sirs

Zellstoff Stendal GmbH – EUR 75,000,000 Revolving Credit Facility Agreement
dated [—] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.

We confirm that each financial covenant referred to in Clause 21 (Financial
covenants) is as set out in the table below:

 

Financial covenant

   Actual ratio  

Leverage ratio

     [—]   

Interest Cover Ratio

     [—]   

Current Ratio

     [—]   

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Compliance Certificate.

 

4.

[We confirm that no Default is continuing.]*

 

Signed:

 

 

      

 

 

Director of [Borrower]

      

Director of [Borrower]

in its capacity as Borrower

 

*

If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

- 103 -



--------------------------------------------------------------------------------

SCHEDULE 8

TIMETABLES

 

     First Utilisation in
EUR    Any subsequent
Utilisations in EUR

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request for Loans)

   U – 2


12 a.m.

   U – 5


9.30 a.m.

Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Bank Guarantees)

   N.A.    U – 5


9.30 a.m.

Agent determines (in relation to a Utilisation) the amount of the Loan, if
required under Clause 5.5 (Lenders’ participation) and notifies the Lenders of
the Loan in accordance with Clause 5.5 (Lender’s participation)

   U -2


[—]

   U – 3


Noon

Agent notifies any Issuing Bank and each Lender of the details of the requested
Bank Guarantee and its participation in that Bank Guarantee in accordance with
Clause 6.5.3 (Issue of Bank Guarantees)

   N.A.    U – 3


Noon

Delivery of a duly completed Renewal Request (Clause 6.6.1 (Renewal of a Bank
Guarantee)

   N.A.    U – 3


9.30 a.m.

EURIBOR is fixed

   Q as of [—]    Q as of 11:00 a.m.

U = date of Utilisation

Q = Quotation Date

U - X = X Business Days prior to the Utilisation Date

 

- 106 -



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF INTEREST PAYMENT NOTICE

 

To:

 

UniCredit Bank AG as Agent

From:

 

[The Borrower]

Dated:  

Dear Sirs

Zellstoff Stendal GmbH – EUR 75,000,000 Revolving Credit Facility Agreement
dated [—] (the “Agreement”)

1. We refer to the Agreement. This is a Payment Notice. Terms defined in the
Agreement have the same meaning when used in this Payment Notice unless given a
different meaning in this Payment Notice.

2. We hereby inform you that we intend to make a transfer of funds to the
Shareholder Distribution Account in the amount of EUR [—].

3. The amount of interest due under Shareholder Loan Agreements for the current
fiscal year ending [—] is EUR [—].

4. We have made the following previous transfers to the Shareholder Distribution
Account during the current fiscal year [—]. Together with the transfer to be
made, the total amount transferred to the Shareholder Distribution Account
during this fiscal year will be [—].

5. We hereby confirm that each financial covenant referred to in Clause 21
(Financial covenants) is as set out in the table below as of the latest
Calculation Date:

 

Financial covenant

   Actual ratio  

Leverage ratio

     [—]   

Interest Cover Ratio

     [—]   

Current Ratio

     [—]   

6. We confirm that the Minimum Liquidity is currently EUR [—].

7. We confirm that no Event of Default has occurred and is continuing.*

 

Signed:

 

 

   

 

 

Director of [Borrower]

   

Director of [Borrower]

in its capacity as Borrower

 

- 108 -



--------------------------------------------------------------------------------

SIGNATURES

 

THE BORROWER

 

ZELLSTOFF STENDAL GMBH

        

By:

  

/s/ André Listemann

        

/s/ Adolf Koppensteiner

  

André Listemann

        

Adolf Koppensteiner

Address:

  

Goldbecker Strasse 1

39596 Arneburg

        

Fax:

   +49-(0)39321-55129         

Attention:

   André Listemann / Adolf Koppensteiner         

Email:

   andre.listemann@zellstoff-stendal.de adolf.koppensteiner@zellstoff-stendal.de
         THE ARRANGER          UNICREDIT BANK AG         

By:

  

/s/ Marc Thümecke

        

/s/ Hansjörg Gonser

  

Marc Thümecke

        

Hansjörg Gonser

Address:

   UniCredit Bank AG             Arabellastrasse 14             81925 Munich   
         Federal Republic of Germany          Fax:    +49 89 378 – 33 200 46   
      Department:    MFN1AB          Attention:    Ms. Ricarda
Grünter /Mr. Felix Metz          Email:    ricarda.gruenter@unicredit.de /
felix.metz@unicredit.de         

 

- 110 -



--------------------------------------------------------------------------------

THE AGENT

 

UNICREDIT BANK AG

 

        

By:

  

/s/ Philipp Sager

        

/s/ Manuela Schöttner

   Philipp Sager          Manuela Schöttner

Address:

  

UniCredit Bank AG

Arabellastrasse 14

81925 Munich

Federal Republic of Germany

        

Fax:

   +49 89 378 – 41517         

Department:

   MFL 3LA         

Attention:

   Mrs. Manuela Schöttner / Mr. Philipp Sager         

Email:

   manuela.schoettner@unicredit.de / philipp.sager@unicredit.de         

THE SECURITY AGENT

        

UNICREDIT BANK AG

        

By:

  

/s/ Philipp Sager

        

/s/ Manuela Schöttner

   Philipp Sager          Manuela Schöttner

Address:

   UniCredit Bank AG             Arabellastrasse 14             81925 Munich   
         Federal Republic of Germany         

Fax:

   +49 89 378 – 41517         

Department:

   MFL 3LA         

Attention:

   Mrs. Manuela Schöttner / Mr. Philipp Sager         

Email:

   manuela.schoettner@unicredit.de / philipp.sager@unicredit.de         

 

- 111 -



--------------------------------------------------------------------------------

THE LENDERS

 

UNICREDIT BANK AG

 

        

By:

  

/s/ Marc Thümecke

        

/s/ Hansjörg Gonser

  

Marc Thümecke

         Hansjörg Gonser

Address:

  

UniCredit Bank AG

           

Arabellastrasse 14

           

81925 Munich

           

Federal Republic of Germany

        

Fax:

  

+49 89 378 – 33 200 46

        

Department:

  

MFN1AB

        

Attention:

  

Ms. Ricarda Grünter / Mr. Felix Metz

        

Email:

  

ricarda.gruenter@unicredit.de / felix.metz@unicredit.de

CREDIT SUISSE AG, LONDON BRANCH

        

By:

  

/s/ Garett Lynskey

        

/s/ Brian Fitzgerald

  

Garett Lynskey

         Brian Fitzgerald

Address:

  

One Cabot Square

London E14 4QJ

United Kingdom

        

Attention::

   Operational matters – Ms. Claire Perkins         

Email:

   list.csfbi-loans-grp@credit-suisse.com         

Attention:

   Credit matters – Mr. Clemens Kramer / Ms. Manuela Sommer

Email:

   clemens.kramer@credit-suisse.com / manuela.u.sommer@credit-suisse.com

 

- 112 -



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

 

By:

  

/s/ Eduardo Pinto

     

Eduardo Pinto

  

Address:

  

Riverbank House

2 Swan Lane

London, EC4R 3BF

United Kingdom

  

Fax:

   +44 20 7653 4000   

Department:

   Global Corporate Banking   

Attention:

   Antonios Themistokleous   

Email:

   antonios.themistokleous@rbccm.com   

BARCLAYS

  

By:

  

/s/ Christina Park

      Christina Park   

Address:

  

Barclays Bank PLC

5 The North Colonnade

Canary Wharf

London E14 4BB

United Kingdom

  

Fax:

   +44 20 7773 1843   

Attention:

   Gary Brine / Odilon Du Bouetiez   

Email:

   gary.brine@barclays.com / odilon.dubouetiez@barclays.com

 

- 113 -